 Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 1 of 86 Page ID #:9691




 1   Stephen Cochell (TX SBN 24044255)
     srcochell@gmail.com
 2   The Cochell Law Firm, P.C.
 3   5850 San Felipe, Ste.500
     Houston Texas 77057
 4
     (346)800-3500
 5   srcochell@gmail.com
 6   Pro Hac Vice

 7   James D. White, Esq.
     Law Offices of
 8   JAMES D. WHITE,
     CA Bar # 064721
 9   PO Box 367
     113 Quarter Horse Dr.
10   Bellevue, ID 83313
     949 697 9236
11   jdw@jamesdwhitelaw.com
     Attorneys for Defendants
12
13
                          UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15
     FEDERAL TRADE COMMISSION,           ) Case No.: 8:19-cv-013333-JVS (KESx)
16
                                         )
17         Plaintiff,                    )
18                                       )
     vs.                                 )
19                                       )
20   ELEGANT SOLUTIONS, INC et al,       )
                                         )
21
           Defendants.
22
23      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF
      MATERIAL UNCONTROVERTED FACTS AND PROPOSED FINDINGS
24               OF FACT AND CONCLUSIONS OF LAW
25
26
27
28                                          1
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
 Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 2 of 86 Page ID #:9692




 1         Defendants file their Response to Plaintiff’s Statement of Material
 2   Uncontroverted Facts as set out in the chart below followed by proposed Findings
 3
     of Fact and Conclusions of Law.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          2
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
 Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 3 of 86 Page ID #:9693




 1   PSUMF     Objection
     1-17      Admit.
 2
     18        Deny. Dark Island Industries did business as Radwan Classic Cards
 3
               (“RCC”) not Federal Direct Group. Dkt. 131-4. M. Radwan
 4             Declaration ¶5; Dkt. 131-2. R. Radwan Declaration ¶¶10, 12 and 14.
 5
 6   19-27     Admit.
 7   28-31,    Deny as it attempts to characterize Mazen as an active owner in all
     33-34,    but Dark Island Industries, Dkt. 131-4. M. Radwan Declaration ¶¶4-
 8   48, 128   7; Dkt. 131-2. R. Radwan Declaration ¶25a. Mazen’s knowledge was
 9             very limited. PX35 M. Radwan trans. at 42:15-43:20.
     32        Admit.
10
11   35        Deny to the extent the FTC implies that Mazen Radwan is actively
               changing his name in connection with student loan debt relief
12             businesses. Mazen goes by Mike or Michael in most of his business
13             dealings. Dkt. 131-4. M. Radwan Declaration ¶22.
14   36        Admit.
15   37        FTC’s support or authority does not indicate Mazen handled
               Corporate Defendants’ tax filings, merely that he was kept up to date
16
               if the student loan companies were doing well financially. PX35 (M.
17             Radwan Transcript at 31:7-10).
18   38        Objection Vague and Non-Specific.
19             Deny as its attempts to connect opening a bank account to intimate
               dealings with the student debt relief businesses. Mazen Radwan may
20
               have opened the accounts at the banks but did not handle money
21             going into or out of the student debt relief businesses. Dkt. 131-4. M.
22             Radwan Declaration ¶¶4-7; Dkt. 131-2. R. Radwan Declaration
23             ¶¶12-13.

24
     39        Admit.
25   40        Admit that Mike Radwan signed in corporate capacity. Exhibit C ¶
26             9
27   41        Admit.
28                                         3
     DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                    FACTS AND PROPOSED FINDINGS OF FACT AND LAW
 Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 4 of 86 Page ID #:9694




 1   42        Objection: Vague and Non-Specific. Deny as to all of Corporate
               Defendants. Dkt. 131-4. M. Radwan Declaration ¶¶4-7.
 2
               Deny as to Mazen’s involvement with the student loan debt
 3
               companies. Mazen played a role of intermediary one time because
 4             the processer did not like dealing with women. Dkt. 131-4. M.
 5             Radwan Declaration ¶8; PX35, M. Radwan Trans. at 123:12-19.
 6
 7   43        Admit.
 8   44        Deny as to Mazen Radwan actively participating in any meetings for
 9             the purpose of managing the student loan businesses. Dkt. 131-4. M.
               Radwan Declaration ¶¶4-7; Dkt. 131-2. R. Radwan Declaration ¶25a.
10
11
     45        Denied. Vague, Overly Broad. Mazen did not provide the initial
12             funding for the student debt relief businesses., just some of the
13             funding Dkt. 131-2. R. Radwan Declaration ¶15; PX35 M. Radwan
               trans. at 15:3-8, 16:14-18.
14
15
     46-47     Admit.
16   49        Mazen never received BBB complaints, just heard about them
17             second hand and was aware Ken Martinez was causing problems.
               PX35 M. Radwan trans. at 65:9-15, 78:23-79:4.
18
     50, 54,   Deny to the extent the FTC seeks to characterize Rima as an active
19   57, 60,   manager in Dark Island, Dkt. 131-4. M. Radwan Declaration ¶¶4-5;
20   128       Dkt. 131-2. R. Radwan Declaration ¶12.
21
22   51-53     Admit.

23   55-56     Admit.
24
25
26
27
28                                         4
     DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                    FACTS AND PROPOSED FINDINGS OF FACT AND LAW
 Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 5 of 86 Page ID #:9695




 1   57        Admit. However, the undisputed evidence shows that Rima Radwan
               had no choice but to sign on the corporate bank accounts because the
 2
               bank required all owners to sign as officers. Dkt. 131-4. M. Radwan
 3             Declaration ¶¶4-5; Dkt. 131-2. R. Radwan Declaration ¶14b. Rima
 4             Radwan had American Express credit card only for FDG and
               Elegant.
 5
 6
 7   58-59     Admit.
 8   60, 71    Admit but this is irrelevant because Ms. Radwan was employed for
 9             about 6 to 7 months in 2011 at StudentLoanProcessing Exhibit A, R.
               Radwan Dec.¶ 2(a).
10
     61-70     Admit.
11
     72        Irrelevant. Lacks foundation. FTC provides no evidence the
12             settlement was “found on Rima Radwan’s work computer” but
13             merely relies on the fact that Rima “presumed” Robert Bare sent her
               a copy.
14   73        Deny as to the characterization that Rima received voluminous
15             complaints. Every company receives complaints.
16             Rima handled complaints that were escalated to the BBB or attorney
17             general’s office. These complaints focused on issues unrelated to the
               claims made in this lawsuit. Dkt. 131-2. R. Radwan Declaration
18
               ¶¶26-27a-d.
19
20
21
22
23
24
25
26
27
28                                         5
     DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                    FACTS AND PROPOSED FINDINGS OF FACT AND LAW
 Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 6 of 86 Page ID #:9696




 1   74, 78,   Deny to the extent that the FTC seeks to characterize Robbins as an
     83        active manager or that he had the ability to control substantive
 2
               policies or procedures. Robbins merely operated the IT infrastructure
 3             for the companies Dkt. 131-4. M. Radwan Declaration ¶¶4-5; Dkt.
 4             131-3 Robbins Declaration ¶¶11-12.
 5             Deny as it attempts to characterize Robbins as an active manager of
 6             Dark Island. Robbins did some IT support work for Dark Island. Dkt.
               131-4. M. Radwan Declaration ¶¶4-5; Dkt. 131-3 Robbins
 7             Declaration ¶¶11-12.
 8
               The undisputed evidence shows that Dean Robbins had no choice but
 9             to sign on the corporate bank accounts because the bank required all
10             owners to sign as officers. Dkt. 131-4. M. Radwan Declaration ¶¶4-
               5; Dkt. 131-2. R. Radwan Declaration ¶12.
11
12
13
     75-77     Admit.
14
15   79-81     Admit.

16   82        Object as to vague and non-specific as to which CRM’s Robbins
               maintained.
17
18             Robbins maintained the separate CRM’s for Elegant and for Trend.
19             Exhibit B, Robbins Dec.¶¶84, 87-88, 90-95.
20
     84-93     Admit.
21
22
23
24
25
26
27
28                                         6
     DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                    FACTS AND PROPOSED FINDINGS OF FACT AND LAW
 Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 7 of 86 Page ID #:9697




 1   93, 94,   Labiba’s role was human resources and payroll, not management or
     97, 99,   level of officer. PX37 L. Radwan trans. at 22:12-15.
 2   128
               The undisputed evidence shows that Labiba Radwan had no choice
 3
               but to be designated as a “Director of Operations” because ADP
 4             would not process paperwork submitted for payroll unless Labiba
 5             was designated a “Director of Operations.” Further deny to the extent
 6             the FTC seeks to characterize Labiba as having control, ownership,
               or managing power within any of the student debt relief companies.
 7             Dkt. 131-5 L. Radwan Declaration ¶¶5, 6, 9 and 12; Dkt. 131-2. L.
 8             Radwan Declaration ¶25e; Deny as to any Labiba having any
 9             control, ownership, managing power, or holding herself out as
               Director of Operations for Dark Island Industries. Dkt. 131-4. M.
10
               Radwan Declaration ¶¶4-7; Dkt. 131-5 L. Radwan Declaration ¶¶5,
11             6, 9, and 12; R. Radwan Declaration ¶¶16 and 25e.
12             Labiba did not develop strategies or implement strategic plans for the
13             business. She merely assisted in the process of hiring and firing
14             people. Further, she did not develop training material, scripts or train
               new employees. L. Radwan trans. at 28:18-29:24.
15
16
     95-96     Admit.
17
     98        Admit.
18
     100-101   Admit.
19
20   102       Labiba was unaware of enforcement actions. PX37 L. Radwan trans.
               at 68:3-18.
21
22
     103       Labiba was aware that attorney general actions were filed and that
23             consumers might be claiming that there was a scam, but she testified
24             that “everybody’s a scam.” L. Radwan at 148-149.
25
26   104       Admit.

27
28                                         7
     DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                    FACTS AND PROPOSED FINDINGS OF FACT AND LAW
 Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 8 of 86 Page ID #:9698




 1   105       Object. Irrelevant. Should be stricken. SLSM was not named a
               company in this lawsuit. Otherwise Deny. The relevant companies
 2
               are Elegant and Trend.
 3
 4   106-109, Object. Irrelevant. . “D.O.R.M. Group” d/b/a SLS Managers is not a
 5   112-116, named defendant in this lawsuit. The statement is also incomplete
     118      because DORM was part of a lawsuit with a former partner. The
 6
              relevant companies are Elegant and Trend. The relevant companies
 7            are Elegant and Trend whose policies and procedures were different.
 8
               The statement is also incomplete as state law was much more
 9             restrictive than federal law. Defendants were unaware of the law.
10             There was a no admission of liability provision in the Consent
               Decree.
11
12   110-111   Admit.

13   117       Object. Irrelevant. Lacks foundation/authenticity. D.O.R.M. Group
               d/b/a SLS Managers is not a named defendant in this lawsuit. The
14
               relevant companies in this case are Elegant and Trend, which were
15             not in existence at that time, and whose policies were different The
16             statement is also incomplete as state law was much more restrictive
               than federal law. Defendants were unaware of the law. There was a
17             no admission of liability provision in the Voluntary Compliance.
18
19
20
21
22
23
24
25
26
27
28                                         8
     DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                    FACTS AND PROPOSED FINDINGS OF FACT AND LAW
 Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 9 of 86 Page ID #:9699




 1   119-121   Deny as to individual defendants who acted in a corporate capacity, or
               who did not know of or participate in the alleged activity.. Deny as to
 2             individual defendants. Exhibit A, R. Radwan Dec. ¶ 12, 436; Exhibit
 3             B, D. Robbins ¶ 4, 175; Exhibit C, M. Radwan Dec.¶ 9, 24; Exhibit
               D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The only
 4
               relevant companies are Elegant and Trend. Deny as to RCC which did
 5             not conduct student loan debt relief activities. Exhibit C, M. Radwan
 6             Dec.¶ 8.

 7
               Deny. There was no connection between the decision to re-brand
 8
               DORM and the state law enforcement actions. PX 35 M. Radwan
 9             trans. at 36:18-25 ( Mazen Radwan does not know why they decided
10             to rebrand, it was Rima’s decision); PX. 39 Lopez trans. at 92:19-
               93:2 (Defendants were having problems with third parties not paying
11
               accounts properly, however the stigma was held over the company,
12             and that’s why it was rebranded. Not because Defendants were not
13             paying consumers. Lopez mentions nothing about North Carolina).
14             Object as to lack of time frame and foundation. Daisy Lopez was not
15             a decision maker on this issue. Defendants were having problems
               with third parties not paying accounts properly, not the Defendants
16
               not paying accounts. PX 39 Lopez trans. at 92:19-93:2.
17
               Object to the extent that the FTC assumes wrongdoing by any
18             Defendant or any assumption that issues with non-payment by third
19             party processors were due to any illegal acts or wrongdoing. 131-2.
20             R. Radwan Declaration ¶¶21, 62-63. In fact, service agreements for
               Elegant and prior companies specifically advised consumers that
21             they were ultimately responsible for payments being made by
22             themselves or through third party processors. Moreover, Rima
23             Radwan wanted to learn and ensure that the student debt relief
               companies were in line with new laws and rulings coming from the
24
               “Game of Loans” sweep. 131-2. R. Radwan Declaration ¶¶45-49
25
     122-128   Admit.
26
27
28                                         9
     DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                    FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 10 of 86 Page ID
                                      #:9700



 1    129-130   Deny. Vague. No time frame and Non-Specific. The only companies
                relevant to this lawsuit are Elegant and Trend Elegant, Trend and
 2
                RCC were at the same address but different offices. R. Radwan
 3              Declaration ¶¶13, 17. Heritage and Tribune did not maintain offices
 4              after Elegant and Trend were formed.
 5              Deny. There were two different office locations. PX 36 Robbins
 6              trans. at 24:19-25:2.

 7              Deny. Vague. No time frame and non-specific as to individual versus
                corporate defendants. The only companies relevant to this lawsuit
 8
                are Elegant and Trend.Elegant, Trend and RCC maintained offices
 9              separately. R. Radwan Declaration ¶¶13, 17; Dkt. 131-4. M.
10              Radwan Declaration ¶12. Heritage and Tribune had separate offices
                while they were operating but did not maintain offices after Elegant
11
                and Trend were formed.
12
13
14
      131       Deny. Vague. Non-Specific Lack of time frame. The only
15              companies relevant to this lawsuit are Elegant and Trend. There
16              were no employees that worked for both the student debt relief
                companies and Dark Island Industries except to perform ancillary IT
17
                and HR support. Rima Radwan was the operating officer for
18              Elegant, Trend and prior student loan debt relief companies.
19
20
                Sanchez and Lopez indicate that some employees stayed with the
21              company after the rebrand and some didn’t. This does not indicate
22              that all corporate defendants had the same employees. PX 38.
                Sanchez trans. at 141:11-24 and PX 39 Lopez trans. at 92:4-18.
23    132       Deny. Lacks foundation/authenticity/hearsay. No funds were
24              commingled between the student debt relief businesses or Dark
25              Island Industries. Exhibit B. D. Robbins ¶17; Exhibit A, R.
                Radwan¶15.
26
27
28                                         10
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 11 of 86 Page ID
                                      #:9701



 1    133       The database software was the same between companies but each
                company had a separate database with a separate interface. PX 36
 2
                Robbins trans. at 47:16-48:6.
 3
 4    134       Deny. Lacks foundation/authenticity/hearsay. Also improper
 5              conclusion barred by Rule 26(a)(2), F.R.Evid. 701, 703. Dark Island
 6              Industries had separate accounts and re-invested profits into its own
                business. No money from the debt relief companies was used to
 7              invest in or create Dark Island Industries. 131-4. M. Radwan
 8              Declaration ¶¶12-13; 131-2. R. Radwan Declaration ¶¶13,16-17;
 9              131-3 Robbins Declaration ¶21.

10
      135       Admit.
11
12    136       Deny. Lacks foundation/authenticity/hearsay. Also improper
                conclusion barred by Rule 26(a)(2), F.R.Evid. 701, 703. About
13              $400,000 from the sale of Eswype was used to capitalize RCC and
14              each owner contributed $50,000, in personal funds
15              Rima Radwan indicates that personal funds were used to contribute
16              but not that the funds were from debt relief companies. Further,
                defendants took the money they contributed back out of RCC. PX 34
17
                R. Radwan trans. at 96:22-98:14.
18
19    137       Deny. Dark Island did not contract with EDU STUDENT LOAN or
20              AFTS to process payments for student loan debt relief services. 131-
21              4. M. Radwan Declaration ¶¶12-13; 131-2. There was a paperwork
                error. To the extent that there was a “contract”, the parties
22
                recognized a mutual mistake PX 36 Robbins trans. at 218:14-220:3.
23
24
25
26
27
28                                         11
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 12 of 86 Page ID
                                      #:9702



 1    138-139   Object Vague. Failure to identify contract. Lacks
                foundation/authenticity/hearsay There was a paperwork error. To the
 2
                extent that there was a “contract”, the parties recognized a mutual
 3              mistake. PX 36, Robbins Depo. at 218:14-220:3.
 4              Object Vague, Failure to identify which entity received invoices.
 5              Lacks foundation/authenticity/hearsay Deny that individual
 6              defendants received invoices in their individual capacities. Admit
                that AFTS may have mistakenly generated invoices to one of the
 7              companies. As the FTC knows from prior motions, Dkt. 104, there
 8              was a paperwork error that took some time to correct. However, the
 9              FTC well knows that AFTC’s Compliance Officer, Jason Feldman,
                acknowledged on September 14, 2019 that Dark Island was not a
10
                customer and that there was a paperwork mistake. Dkt. 104, at Ex.
11              16.
12
13
14    140       Deny as to individual defendants who acted in a corporate capacity, or
15              who did not know of or participate in the alleged activity.. Deny as to
                individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
16              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
17              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
18
                which did not conduct student loan debt relief activities. . Exhibit C,
19              M. Radwan Dec.¶ 8,
20
21              Object Vague. Lack of time frame. Deny the extent that the FTC
                seeks to characterize that Dark Island used the internet for
22
                conducting student debt relief operations. 131-4. M. Radwan
23              Declaration ¶¶4-7 and 12-13; 131-2. R. Radwan Declaration
24              ¶¶13,16-17; 131-3 Robbins Declaration ¶21. Dark Island obtained
25              the lease for 3 Studebaker and became a landlord for Trend and
                Elegant. As a landlord, RCC had a company run cable lines so that
26              sub-tenants could connect up to the internet.
27
28                                         12
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 13 of 86 Page ID
                                      #:9703



 1    141-148   Admit.
 2    149       Deny Vague. Objection relevance. Deny as to Individual
 3              Defendants. The only relevant companies are Elegant and Trend.
                Also deny as it applies to Dark Island. Dkt. 131-4. M. Radwan
 4              Declaration; Deny as to Trend, which did not conduct “outbound
 5              sales.” Deny as to Individual Defendants who were not acting in their
 6              individual capacities. Admit as to Elegant.

 7
      150       Deny as to individual defendants who acted in a corporate capacity, or
 8              who did not know of or participate in the alleged activity.. Deny as to
 9              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
10              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
                Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
11              only relevant companies are Elegant and Trend. Deny as to RCC
12              which did not conduct student loan debt relief activities. . Exhibit C,
                M. Radwan Dec.¶ 8.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         13
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 14 of 86 Page ID
                                      #:9704



 1    151       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7              Objection; Non-Specific as to companies. The only relevant
 8              companies are Elegant and Trend. The statistics from Mr Geiran are
                derived from unauthenticated documents and which are incomplete
 9
                and misleading. Exhibit B, Robbins Dec. ¶¶ 83-137. Canada v.
10              Blain’s Helicopters, Inc. 831 F.3d 920, 925 (9th Cir. 1987) (9th Circuit
11              has “consistently held that documents which have not had a proper
                foundation laid to authenticate them cannot support a motion for
12              summary judgment.”); Petroleum Sales, Inc v. Valero Refining Co.,
13              2006 US Dist Lexus 90419, at *32 (N.D. Cal. Dec. 14, 2006); Fed. R.
                Evid. 803(6); U-Haul Intl, Inc. v. Lumbermans Mut.Cas. Co., 576 F.3d
14
                1040,1043 (9th Cir. 2009) (no admission of record where “the method
15              or circumstances of preparation indicate lack of trustworthiness.”);
16              See United States v. Morales, 720 F.3d 1194, 1202 (9th Cir. 2013)
                (evidence admissible if agent conducting search of public records was
17              familiar with the process of searching the records and the
18              government’s recordkeeping practices with regard to the
                database).They also require expertise and knowledge of the corporate
19              policies and practices. Mr. Geiran was not disclosed as an expert
20              witness. F.R.Civ.P. 26(a)(2). See Exhibit A to this Response.
21
22
23
24
25
26
27
28                                         14
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 15 of 86 Page ID
                                      #:9705



 1    152        Deny as to individual defendants who acted in a corporate capacity,
                or who did not know of or participate in the alleged activity. Deny as
 2              to individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436;
 3              Exhibit B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9,
 4              24; Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies.
                The only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
 8               Object as Non-Specific as to companies. No evidence to support that
                RCC had telemarketers or scripts. It did not. Exhibit C; M. Radwan
 9
                ¶20. Object, lack of foundation. The cited portion of the declaration of
10              FTC Investigator Goldstein is without foundation and documents are
11              not authenticated.
12
                No evidence that scripts cited were from Elegant or Trend. They were
13              not. Exhibit A; R. Radwan Dec. at ¶24. By definition, scripts are
14              guidance.
15
                 Minor deviations are irrelevant and immaterial. The FTC’s failure to
16
                produce the recorded initial sales calls would show that any deviations
17              were immaterial because clients were given accurate information.
18    153       Admit. Object to the cited portion of the declaration of FTC
                Investigator Goldstein is without foundation and documents are not
19              authenticated.
20
21
22
23
24
25
26
27
28                                         15
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 16 of 86 Page ID
                                      #:9706



 1    154       Object Vague, Overly Broad, Relevance. Deny as to Individual
                Defendants and RCC. Deny as to individual defendants. Exhibit A, R.
 2              Radwan Dec. ¶ 436; Exhibit B, D. Robbins ¶ 175; Exhibit C, M.
 3              Radwan Dec.¶ 24; Exhibit _, Exhibit D, L. Radwan Dec. ¶ 23 Non-
                Specific as to companies. The only relevant companies are Elegant
 4
                and Trend.
 5
 6              Defendants company policy was to provide incorrect information
 7              regarding loan forgiveness programs. Dkt. 131-2. R. Radwan
                Declaration ¶¶49, 130, 213, 234, 304, 316, 342, and 350. It is not
 8
                unusual for clients to misinterpret or misunderstand information.
 9              Exhibit A, R. Radwan Dec. ¶¶ 106-375 (PX 1-19).
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         16
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 17 of 86 Page ID
                                      #:9707



 1    155       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Objection: The cited portion of the declaration of FTC Investigator
 8
                Goldstein is without foundation. The FTC disclosed declarations of
 9              Richard Kaplan, Calvin Brown and Ajay Patel, identifying them as
10              certified forensic computer specialists. These individuals reportedly
                forensically located and imaged documents taken from the Corporate
11
                Defendants. The Court should exclude the testimony of these three
12              witnesses because they were clearly not timely disclosed under Rule
13              26(a)(2). Their foundational testimony is also not listed in Plaintiff’s
                Statement of Material Facts.
14
15              Objection, lack of foundation; Relevance. The only relevant
                companies are Elegant and Trend. Corporate Defendants may have
16
                discussed loan forgiveness as an option, but verified consumers
17              information or used information consumers provided. Dkt. 131-2. R.
18              Radwan Declaration ¶¶49, 130, 213, 234, 304, 316, 342, and 350.
19              Per the FDG service agreement (Sections 1-3), programs may be
20              discussed but are subject to being approved by the DOE.

21
22
23
24
25
26
27
28                                         17
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 18 of 86 Page ID
                                      #:9708



 1    156       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7              All consumers did receive a lower payment as shown by the
 8              consumer declarants identified by the FTC.
 9
10    157       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
11              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
12              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
                Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
13
                only relevant companies are Elegant and Trend. Deny as to RCC
14              which did not conduct student loan debt relief activities. Exhibit C,
15              M. Radwan Dec.¶ 8.
16
17              Irrelevant: Having a lower payment does not violate the FTC Act.

18
19
20
21
22
23
24
25
26
27
28                                         18
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 19 of 86 Page ID
                                      #:9709



 1    158       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Irrelevant: There is nothing unlawful about talking about income
 8              based repayment programs.
 9
10
      159       Deny as to individual defendants who acted in a corporate capacity, or
11
                who did not know of or participate in the alleged activity. Deny as to
12              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
13              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
                Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
14
                only relevant companies are Elegant and Trend. Deny as to RCC
15              which did not conduct student loan debt relief activities. Exhibit C,
16              M. Radwan Dec.¶ 8.

17
                Irrelevant: There is nothing unlawful about talking about income
18              based repayment programs.
19
20
21
22
23
24
25
26
27
28                                         19
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 20 of 86 Page ID
                                      #:9710



 1    160       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Irrelevant: There is nothing unlawful about talking about income
 8              based repayment programs.
 9
10              Objection: Lack of foundation. The cited portion of the declaration
                of FTC Investigator Goldstein is without foundation and documents
11
                are not authenticated.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         20
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 21 of 86 Page ID
                                      #:9711



 1    161-163, Deny as to individual defendants who acted in a corporate capacity, or
      214      who did not know of or participate in the alleged activity. Deny as to
 2             individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3             B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4             Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
               only relevant companies are Elegant and Trend. Deny as to RCC
 5             which did not conduct student loan debt relief activities. Exhibit C,
 6             M. Radwan Dec.¶ 8.
 7
                The Consumer Declarants don’t explain what was said, when it was
 8              said or why they understood there would be no fees, either because
 9              they did not remember or other reasons. Corporate Defendants
                disclosed an estimate of all fees and payment breakdown to consumers
10
                prior to consumers signing a contract with Defendants. 131-2 R.
11              Radwan Declaration ¶¶ 28, 29, 31, 33, 37, and 43.
12              Moreover, consumers were aware or should have been aware of the
13              fees prior to signing a contract with Defendants. Dkt. 12-1 at 5 (Avant
                admitted his fees were $200-$400 per year); Dkt. 12-1 at 85 (Bennett’s
14              contract states fees in payment breakdown); Dkt. 12-1 at 170; Dkt. 12-
15              1 at 190 (Bonilla’s contract states fees in payment breakdown); Dkt.
                12-2 at 28 (Bursey’s contract states fees in payment breakdown); Dkt.
16
                12-4 at 110 (Sickel’s contract states fees in payment breakdown).
17
18              Object Vague, Relevance, Non-specific as to companies. The only
                relevant companies are Elegant and Trend. Object, lack of foundation.
19
                The cited portion of the declaration of FTC Investigator Goldstein is
20              without foundation and documents are not authenticated. Otherwise
21              Admit. Defendants disclosed all estimate fees and payment
                breakdown to consumer prior to consumers signing a contract with
22
                Defendants. 131-2 R. Radwan Declaration ¶¶ 28, 29, 31, 33, 37, and
23              43. Dkt. 12-1 at 5 (Avant admitted his fees were $200-$400 per year);
24              Dkt. 12-1 at 10 (Avant’s contract states fees in payment breakdown);
                Dkt. 12-1 at 85 (Bennett’s contract states fees in payment breakdown);
25
                Dkt. 12-1 at 170; Dkt. 12-1 at 190 (Bonilla’s contract states fees in
26              payment breakdown); Dkt. 12-2 at 10 (Brockel’s contract states fees
27              in payment breakdown); Dkt. 12-2 at 28 (Bursey’s contract states fees
28                                         21
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 22 of 86 Page ID
                                      #:9712



 1              in payment breakdown); Dkt. 12-3 at 93 (Sanker’s contract states fees
                in payment breakdown); Dkt. 12-4 at 69 (Smith’s contract states fees
 2
                in payment breakdown); Dkt. 12-4 at 110 (Somers’ contract states fees
 3              in payment breakdown); Dkt. 12-4 at 145 (Taylor’s contract states fees
 4              in payment breakdown); Dkt. 12-4 at 170 (Thompson’s contract states
                fees in payment breakdown).
 5
 6              Denied as to Corporate Defendants who disclosed all fees and
                payment breakdown to consumer prior to consumers signing a
 7              contract with Defendants. 131-2 R. Radwan Declaration ¶¶ 28, 29, 31,
 8              33, 37, and 43.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         22
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 23 of 86 Page ID
                                      #:9713



 1    164-166, Deny as to individual defendants who acted in a corporate capacity, or
      170, 214 who did not know of or participate in the alleged activity. Deny as to
 2             individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3             B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4             Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
               only relevant companies are Elegant and Trend. Deny as to RCC
 5             which did not conduct student loan debt relief activities. Exhibit C,
 6             M. Radwan Dec.¶ 8.
 7
                Objection Argumentative (as to what is “hefty”, Vague (Initial sales
 8
                pitch is not defined or described), Relevance. The only relevant
 9              companies are Elegant and Trend. Objection, lack of foundation.
10              The cited portion of the declaration of FTC Investigator Goldstein is
                without foundation and documents are not authenticated. Denied as
11
                to Corporate Defendants because scripts did instruct sales
12              representatives to disclose management and processing fees to
13              consumers. Dkt. 131-2. R. Radwan Declaration ¶¶28, 29, 31, 37, 43,
                43b, and 44o; Dkt. 131-7 – Sanchez Deposition Transcript at 11, 15-
14
                16.
15
                Corporate Defendants disclosed all fees and payment breakdown to
16
                consumer prior to consumers signing a contract with Defendants.
17              131-2 R. Radwan Declaration ¶¶ 28, 29, 31, 33, 37, and 43.
18              Otherwise Denied. Consumers fees were consistent with what was
                quoted in the contract signed by consumers. Dkt. 12-1 at 85
19
                (Bennett’s contract states fees in payment breakdown); Dkt. 12-1 at
20              170 (Bishop received an email with a fee breakdown that was
21              consistent with her contract); Dkt. 12-3 at 93 (Sanker’s contract
                states fees in payment breakdown; Dkt. 12-4 at 110 (Somers’
22
                contract states fees in payment breakdown).
23
                Corporate Defendants disclosed all fees prior to signing a contract
24              with Defendants. Dkt. 12-1 at 5 (Avant admitted his fees were $200-
25              $400 per year); Dkt. 12-1 at 10 (Avant’s contract states fees in
26              payment breakdown); Dkt. 12-1 at 85 (Bennett’s contract states fees
                in payment breakdown); Dkt. 12-1 at 170; Dkt. 12-1 at 190
27
                (Bonilla’s contract states fees in payment breakdown); Dkt. 12-2 at
28                                         23
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 24 of 86 Page ID
                                      #:9714



 1              10 (Brockel’s contract states fees in payment breakdown); Dkt. 12-2
                at 28 (Bursey’s contract states fees in payment breakdown); Dkt. 12-
 2
                3 at 93 (Sanker’s contract states fees in payment breakdown); Dkt.
 3              12-4 at 69 (Smith’s contract states fees in payment breakdown); Dkt.
 4              12-4 at 110 (Somers’ contract states fees in payment breakdown);
                Dkt. 12-4 at 145 (Taylor’s contract states fees in payment
 5
                breakdown); Dkt. 12-4 at 170 (Thompson’s contract states fees in
 6              payment breakdown).
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         24
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 25 of 86 Page ID
                                      #:9715



 1    167       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
 8
      168, 181 Deny as to individual defendants who acted in a corporate capacity, or
 9
               who did not know of or participate in the alleged activity. Deny as to
10             individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
11             B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
               Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
12
               only relevant companies are Elegant and Trend. Deny as to RCC
13             which did not conduct student loan debt relief activities. Exhibit C,
14             M. Radwan Dec.¶ 8.

15
                Objection relevance. The only relevant companies are Elegant and
16              Trend. The alleged incident occurred in or about October 2016
17              before Elegant and Trend and is not reflective of Elegant and Trend’s
18              policies and practices. Dkt. 12-4 at 139-162.

19              Corporate Defendants did not represent that they had purchased
                consumers student loans, only that the loans would be consolidated
20
                and managed by Defendants. Dkt. 131-2. R. Radwan Declaration
21              ¶49.
22
23
24
25
26
27
28                                         25
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 26 of 86 Page ID
                                      #:9716



 1    169-170   Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8. Objection, lack of foundation. The cited portion
                of the declaration of FTC Investigator Goldstein is without foundation
 7              and documents are not authenticated.
 8
                Objection. Vague & Non-Specific as to which defendant (if any) or
 9
                when the representation was made. Deny as to Individual Defendants
10              and RCC Robbins, R.Radwan, L. Radwan, M.Radwan. This
11              statement was part of a script by SLSM accurately reflected the fact
                that the Department of Education. Exhibit A, R. Radwan Dec.. ¶ 80,
12              which states: “This portion of the script was accurate back in 2013-
13              mid 2015 because back then, the DOE was not contracting out
                consolidation servicing through the direct loans program. In mid-2015
14
                the DOE contracted out servicing due to the high volume in demand
15              and being backlogged to 4 specific servicers which at that point we
16              changed our scripts. Those servicers were Fed Loan, Navient, Great
                Lakes and Nelnet.”
17
18    171       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
19
                individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
20              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
21              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
22              which did not conduct student loan debt relief activities. Exhibit C,
23              M. Radwan Dec.¶ 8.
24
25
26
27
28                                         26
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 27 of 86 Page ID
                                      #:9717



 1    172       Deny as to individual defendants who acted in a corporate capacity, or
                Deny as to individual defendants who acted in a corporate capacity, or
 2              who did not know of or participate in the alleged activity. Deny as to
 3              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
                B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4
                Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
 5              only relevant companies are Elegant and Trend. Deny as to RCC
 6              which did not conduct student loan debt relief activities. Exhibit C,
                M. Radwan Dec.¶ 8.
 7
 8
 9
      173       Deny as to individual defendants who acted in a corporate capacity, or
10
                who did not know of or participate in the alleged activity. Deny as to
11              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
12              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
                Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
13
                only relevant companies are Elegant and Trend. Deny as to RCC
14              which did not conduct student loan debt relief activities. Exhibit C,
15              M. Radwan Dec.¶ 8.

16              Deny as to RCC which did not conduct student loan debt relief
17              activities. Exhibit C, M. Radwan Dec.¶ 8.
18
19
20
21
22
23
24
25
26
27
28                                         27
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 28 of 86 Page ID
                                      #:9718



 1    174       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Object Vague (“pre-filled” is not defined or described); Objection
 8
                relevance. Objection relevance. The only relevant companies are
 9              Elegant and Trend. Objection: the FTC provides citations that do not
10              support this claim. The following consumer declarants: Brockel,
                Bursey, Cooper, Sanker, Somers, Taylor or Thompson do not testify
11
                about whether the contract was “pre-filled” or not. Otherwise
12              Partially Admit and Partially Deny. Some basic information was
13              typically taken to determine if the consumer needed or might benefit
                from Elegant’s services Consumers data (name, age, job, address and
14
                monthly income, the number and amount of student loans) was filled
15              in each Service Agreement prior to emailing. The representative
16              typically did not calculate the monthly amount due until the
17              consumer indicated an interest in what program they might qualify.
                Regardless, the consumer still had to review and sign each page,
18              including the amounts to be paid and their payment breakdown. Dkt.
19              12-1 at 184; Dkt. 12-4 at 63. Some consumers did not read carefully.
20              Dkt. 12-1 at 184; Dkt. 12-4 at 103.
21    175       Admit.
22
23
24
25
26
27
28                                         28
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 29 of 86 Page ID
                                      #:9719



 1    176       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7              Objection relevance, misleading. The only relevant companies are
 8              Elegant and Trend. In fact, the fee amounts offered by Corporate
                Defendants were on the first page of the service agreement, or the
 9
                second page of the overall packet. 12-1 at 10, 85, 190; 12-2 at 10, 28;
10              12-3 at 93; 12-4 at 69, 110, 145, 170.
11    177       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
12              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
13              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
14              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
15              which did not conduct student loan debt relief activities. Exhibit C,
16              M. Radwan Dec.¶ 8.
17              Otherwise Deny. The Docusign did not “jump” from signature block
18              to signature block. The docusign would force consumers to read
                through the entire agreement and check a box before being able to
19
                sign the document. Robbins does not indicate that it would not allow
20              consumers to scroll through each page. In fact he says “It pulls the
21              page onto the screen for review.” Further, Robbins modified the
                software so that it would not skip pages and that the consumers
22              would have to sign every single page so that every page was viewed
23              by the consumer before signing it. PX 36 Robbins trans. at 208:23-
                217:8. Customer service representatives would walk consumers
24
                through the contract with the contract open. Dkt. 131-2. R. Radwan
25              Declaration ¶¶28, 29, 31, 37, 43, 43b, and 44o; Dkt. 131-7 – Sanchez
26              Deposition Transcript at 11, 15-16. Each page had to be initialed
                before proceeding to the next page.
27
28                                         29
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 30 of 86 Page ID
                                      #:9720



 1    178       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Objection relevance. The only relevant companies are Elegant and
 8
                Trend.     Corporate Defendants object because the consumer
 9              declarations do not state what was promised to them. PX1-19.
10              Moreover, all consumer declarants did receive lower monthly
11              payments through Corporate Defendants. Consumers who did not
                qualify for loan forgiveness were not offered loan forgiveness. Dkt.
12              131-2. R. Radwan Declaration ¶¶49, 130, 213, 234, 304, 316, 342, and
13              350.
14              The Service Agreemens plainly state what the consumers monthly
15              payment to Defendants was and the breakdown of fees. Consumers
                could not have reasonably expected anything else. Dkt. 12-1 at 10
16
                (Avant’s contract states fees in payment breakdown); Dkt. 12-1 at 85
17              (Bennett’s contract states fees in payment breakdown); Dkt. 12-1 at
18              170; Dkt. 12-1 at 190 (Bonilla’s contract states fees in payment
19              breakdown); Dkt. 12-2 at 10 (Brockel’s contract states fees in payment
                breakdown); Dkt. 12-2 at 28 (Bursey’s contract states fees in payment
20              breakdown); Dkt. 12-3 at 93 (Sanker’s contract states fees in payment
21              breakdown); Dkt. 12-4 at 69 (Smith’s contract states fees in payment
22              breakdown); Dkt. 12-4 at 110 (Somers’ contract states fees in payment
                breakdown); Dkt. 12-4 at 145 (Taylor’s contract states fees in payment
23              breakdown); Dkt. 12-4 at 170 (Thompson’s contract states fees in
24              payment breakdown).
25              Consumers asked for and were enrolled in programs that minimized
26              their student loan payments per month. Dkt. 12-1 at 131-132 (Bennett
27              was enrolled in an IBR program); Dkt. 12-1 at 190 (Bishop was
                enrolled in a PAYE program); Dkt. 12-2 at 41 (Bursey was enrolled in
28                                         30
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 31 of 86 Page ID
                                      #:9721



 1              an IBR program); Dkt. 12-2 at 104-106 (Cooper was in a Loan Budget
                Advancement Program); Dkt. 12-2 at 115-117 (Fleming was in a Loan
 2
                Budget Advancement Program); Dkt. 12-3 at 41-46 (Horejs was in an
 3              IBR program); Dkt. 12-3 at 159-160 (Sanker was in a PAYE
 4              program); Dkt. 12-4 at 89-90 (Smith was in a LBA program); Dkt. 12-
                4 at 189-190 Thompson was in a Pay as You Earn program).
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         31
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 32 of 86 Page ID
                                      #:9722



 1    179-180   Admit.
 2    181       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 3
                individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 4              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 5              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 6              which did not conduct student loan debt relief activities. Exhibit C,
 7              M. Radwan Dec.¶ 8.
 8
 9    182,     Deny as to individual defendants who acted in a corporate capacity, or
      193, 198 who did not know of or participate in the alleged activity. Deny as to
10             individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
11             B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
12             Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
               only relevant companies are Elegant and Trend. Deny as to RCC
13             which did not conduct student loan debt relief activities. Exhibit C,
14             M. Radwan Dec.¶ 8.
15
16              Objection relevance. The only relevant companies are Elegant and
                Trend. Pursuant to the Service Agreements, Corporate Defendants
17              were not responsible for payment of student loan amounts to the
18              Lenders. Exhibit A, Rima Radwan Amended Declaration ¶ 19 (d) .
19              Corporate Defendants did have problems with PAN and other third
                party processors responsible for payment of student loan amounts to
20              the Lenders. Dkt. 131-2 R. Radwan Declaration ¶¶21, 62, 82, 96,
21              107, 117, 184, 186, and 261. An audit was undertaken and 80% of
22              all accounts were audited as of July 10, 2018 and loan amounts paid
                to Lenders when the Receiver raided the premises.
23
24
25
26
27
28                                         32
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 33 of 86 Page ID
                                      #:9723



 1    183       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Objection vague, relevance. The only relevant companies are Elegant
 8
                and Trend. Corporate Defendants deny. In their declarations,
 9              consumers fail to state what they were promised in terms of specific
10              lower monthly amounts. However, each consumer reduced their prior
                payments through Corporate Defendants services. Moreover that the
11              contracts state what the amount of the consumers monthly payment
12              and the breakdown of fees. Consumers could not have reasonably
                expected anything else. Some of the consumers were in programs that
13              had $0 per month going towards student loans. Dkt. 12-1 at 10
14              (Avant’s contract states fees in payment breakdown); Dkt. 12-1 at 85
                (Bennett’s contract states fees in payment breakdown); Dkt. 12-1 at
15
                170; Dkt. 12-1 at 190 (Bonilla’s contract states fees in payment
16              breakdown); Dkt. 12-2 at 10 (Brockel’s contract states fees in payment
17              breakdown); Dkt. 12-2 at 28 (Bursey’s contract states fees in payment
                breakdown); Dkt. 12-3 at 93 (Sanker’s contract states fees in payment
18              breakdown); Dkt. 12-4 at 69 (Smith’s contract states fees in payment
19              breakdown); Dkt. 12-4 at 110 (Somers’ contract states fees in payment
                breakdown); Dkt. 12-4 at 145 (Taylor’s contract states fees in payment
20
                breakdown); Dkt. 12-4 at 170 (Thompson’s contract states fees in
21              payment breakdown).
22
23              Object to Scott Lause’s declaration as lacking foundation and is
                hearsay. He also renders expert opinions for which he is not qualified
24              (Fed.R.Evid. 701, 701 and for which he was not disclosed. Fed.R.
25              Civ. P. 26(a)(2). See Exhibit A to this Response to Plaintiff’s
                Statement of Material Facts.
26
27
28                                         33
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 34 of 86 Page ID
                                      #:9724



 1              Object to Connor Geiran’s declaration as lacking foundation and is
                hearsay. The statistics from Mr Geiran are derived from
 2              unauthenticated documents and which are incomplete and misleading.
 3              Exhibit B, Robbins Dec.¶¶ 83-137. Canada v. Blain’s Helicopters,
                Inc. 831 F.3d 920, 925 (9th Cir. 1987) (9th Circuit has “consistently
 4
                held that documents which have not had a proper foundation laid to
 5              authenticate them cannot support a motion for summary judgment.”);
 6              Petroleum Sales, Inc v. Valero Refining Co., 2006 US Dist Lexus
                90419, at *32 (N.D. Cal. Dec. 14, 2006); Fed. R. Evid. 803(6); U-Haul
 7              Intl, Inc. v. Lumbermans Mut.Cas. Co., 576 F.3d 1040,1043 (9th Cir.
 8              2009) (no admission of record where “the method or circumstances of
                preparation indicate lack of trustworthiness.”) ; See United States v.
 9              Morales, 720 F.3d 1194, 1202 (9th Cir. 2013) (evidence admissible if
10              agent conducting search of public records was familiar with the
11              process of searching the records and the government’s recordkeeping
                practices with regard to the database).They also require expertise and
12              knowledge of the corporate policies and practices. Mr. Geiran was not
13              disclosed as an expert witness. F.R.Civ.P. 26(a)(2). See Exhibit A to
                this Response.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         34
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 35 of 86 Page ID
                                      #:9725



 1    184       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7              Objection Relevance & Foundation. The only relevant companies are
 8              Elegant and Trend. Statistics from before July 2016 without specific
                named clients are not relevant to performance by different companies
 9
                (i.e. Elegant) after November 2017.       Moreover, the fact that the
10              ultimate final payment was higher than the original estimate is because
11              the plan is approved by the Department of Education, which is not
                bound by an estimate or quotation. As to Elegant, all consumers had
12              a monthly payment that was less than or equal to what was initially
13              quoted to them by customer service representatives. Dkt. 131-2. R.
                Radwan Declaration ¶42, 177, 193, 230, 244, 256, 269, 283, 297; Dkt.
14
                131-3 Robbins Declaration ¶¶118, 135-136.
15
16              The statistics from Mr Geiran are derived from unauthenticated
                documents and which are incomplete and misleading. Exhibit B,
17              Robbins Dec.¶ _. Canada v. Blain’s Helicopters, Inc. 831 F.3d 920,
18              925 (9th Cir. 1987) (9th Circuit has “consistently held that documents
                which have not had a proper foundation laid to authenticate them
19              cannot support a motion for summary judgment.”); Petroleum Sales,
20              Inc v. Valero Refining Co., 2006 US Dist Lexus 90419, at *32 (N.D.
21              Cal. Dec. 14, 2006); Fed. R. Evid. 803(6); U-Haul Intl, Inc. v.
                Lumbermans Mut.Cas. Co., 576 F.3d 1040,1043 (9th Cir. 2009) (no
22              admission of record where “the method or circumstances of
23              preparation indicate lack of trustworthiness.”) ; See United States v.
                Morales, 720 F.3d 1194, 1202 (9th Cir. 2013) (evidence admissible if
24              agent conducting search of public records was familiar with the
25              process of searching the records and the government’s recordkeeping
                practices with regard to the database).They also require expertise and
26
                knowledge of the corporate policies and practices. Mr. Geiran was not
27
28                                         35
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 36 of 86 Page ID
                                      #:9726



 1             disclosed as an expert witness. F.R.Civ.P. 26(a)(2). See Exhibit A to
               this Response.
 2    185, 193 Deny as to individual defendants who acted in a corporate capacity, or
 3             who did not know of or participate in the alleged activity. Deny as to
               individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 4
               B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 5             Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
 6             only relevant companies are Elegant and Trend. Deny as to RCC
               which did not conduct student loan debt relief activities. Exhibit C,
 7             M. Radwan Dec.¶ 8.
 8
 9              Object as to vague and unsupported. FTC says Defendants
10              “frequently” sought forbearance but only provides only 3 consumer
                declarations to support this fact. Forbearance was only sought in cases
11
                in which the consumer qualified. Dkt. 131-2. R. Radwan Declaration
12              ¶¶49, 130, 213, 234, 304, 316, 342, and 35; The consumers were
13              notified of forbearance. Dkt. 12-3 at 53 (Horejs received email
                indicating he was in a temporary forbearance). Moreover, forbearance
14
                was necessary while applying for the program that best suited the
15              consumer. Ex. A R. Radwan Dec. at ¶ 20b.
16
17
18
19
20
21
22
23
24
25
26
27
28                                         36
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 37 of 86 Page ID
                                      #:9727



 1    186, 193 Deny as to individual defendants who acted in a corporate capacity, or
               who did not know of or participate in the alleged activity. Deny as to
 2             individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3             B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4             Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
               only relevant companies are Elegant and Trend. Deny as to RCC
 5             which did not conduct student loan debt relief activities. Exhibit C,
 6             M. Radwan Dec.¶ 8.
 7
                The only relevant companies are Elegant and Trend. Object to hearsay
 8
                from Servicers to consumers regarding the alleged status of loans or
 9              statements about Corporate Defendants. The Court should trust only
10              Corporate Defendants’ business records showing the actual terms of
11              the IDR. Deny as to any characterization consumers were not aware
                of how much of their monthly payment to Defendant would go
12              towards their student loans or the terms of their IDR. 131-2 R. Radwan
13              Declaration ¶¶ 28, 29, 31, 33, 37, and 43; Dkt. 12-1 at 5 (Avant
14              admitted his fees were $200-$400 per year); Dkt. 12-1 at 10 (Avant’s
                contract states fees in payment breakdown); Dkt. 12-1 at 85 (Bennett’s
15
                contract states fees in payment breakdown); Dkt. 12-1 at 170; Dkt. 12-
16              1 at 190 (Bonilla’s contract states fees in payment breakdown); Dkt.
17              12-2 at 28 (Bursey’s contract states fees in payment breakdown); Dkt.
                12-3 at 93 (Sanker’s contract states fees in payment breakdown).
18
19              Object to Scott Lause’s declaration as lacking foundation and is
                hearsay. He also renders expert opinions for which he is not qualified
20              (Fed.R.Evid. 701, 701 and for which he was not disclosed. Fed.R.
21              Civ. P. 26(a)(2). See Exhibit A to this Response to Plaintiff’s
22              Statement of Material Facts.

23
24
25
26
27
28                                         37
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 38 of 86 Page ID
                                      #:9728



 1    187       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Object to hearsay from Servicers to consumers regarding the alleged
 8
                status of loans or statements about Corporate Defendants. The Court
 9              should trust only Corporate Defendants’ business records showing the
10              actual terms of the IDR. Object, lack of foundation. Corporate
11              Defendants either verified consumers information or relied on
                information consumers provided. Dkt. 131-2. R. Radwan Declaration
12              ¶¶49, 130, 213, 234, 304, 316, 342, and 350. Consumers information
13              was not misrepresented, the contracts prove this. Dkt. 12-1 at 10
14              (Avant’s payment was not $0. Attachment A shows $208.69 was being
                allocated to his loans and his income was $70,000); Dkt. 12-3 at 93
15              (Sanker’s payments were not $0. Attachment A shows $76.46 was
16              being allocated to her loans and her income was $35,000); Dkt. 12-4
17              at 69 (Attachment A indicates Smith’s payment would be $0 and her
                income was only $20,400); (Dkt. 12-4 at 170 (Attachment A indicates
18
                Thompson would be paying $10 a month toward his loans and that his
19              income was only $14,400).
20              Object to Scott Lause’s declaration as lacking foundation and is
21              hearsay. He also renders expert opinions for which he is not qualified
22              (Fed.R.Evid. 701, 701 and for which he was not disclosed. Fed.R.
                Civ. P. 26(a)(2). See Exhibit A to this Response to Plaintiff’s
23              Statement of Material Facts.
24
                Object to cited portion of Receiver’s Report as lacking foundation,
25              hearsay. The Receiver is not qualified to render expert opinions and
26              was not disclosed per Rule 26(a)(2). See Rule 56(d) Declaration of
27              Counsel

28                                         38
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 39 of 86 Page ID
                                      #:9729



 1
      188       Deny as to individual defendants who acted in a corporate capacity, or
 2              who did not know of or participate in the alleged activity. Deny as to
 3              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 4              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
                Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
 5              only relevant companies are Elegant and Trend. Deny as to RCC
 6              which did not conduct student loan debt relief activities. Exhibit C,
                M. Radwan Dec.¶ 8.
 7
 8
                Deny as to the characterization of falsely representing a consumer as
 9              unemployed. Defendants consolidated loans and applied for certain
10              programs based off of information that was provided to them by
                consumers. Dkt. 131-2. R. Radwan Declaration ¶¶28, 34e, 44f, 49,
11
                106. FTC misstates Daisy Lopez transcript at 56:14. On the next page,
12              Lopez denied there was any practice of misrepresenting consumer
13              income. Lopez Depo at 57, l.6-13. Lopez testified that there was an
14              employee who she believed was responsible for not preparing
                applications income based applications correctly and she was
15              disciplined. Lopez Depo at 114-117; Exhibit G, Daisy Lopez Dec. ¶
16              6.
17
18    189       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
19              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
20              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
21              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
22              which did not conduct student loan debt relief activities. Exhibit C,
23              M. Radwan Dec.¶ 8.
24
                The agenda cited by the FTC was for SLSM. Daisy Lopez testifies
25
                that she did not author the agenda and it was not SLSM’s policy.
26              Exhibit G, Lopez Dec.¶¶ 5-12
27
28                                         39
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 40 of 86 Page ID
                                      #:9730



 1    190       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                The FTC did not provide Ms. Lopez with access to the CRM to review
 8
                these files during deposition which made “my review inconclusive as
 9              the paper files provided to me as exhibits are not consistent with the
10              clients account in the CRM. Exhibit G, Daisy Lopez Dec.¶ 5. Ms.
11              Lopez told the FTC in her deposition that she had an issue with an
                employee named Thanh-Thanh Nguyen who was not filing the
12              income-based repayments correctly and who was leaving out the
13              income verification documents. Mrs. Nguyen was an employee for
14              about a year and a half. We parted ways with Mrs. Nguyen around
                February 2019. Exhibit G Daisy Lopez Dec.¶ 5 Ms. Lopez took action
15
                and had employees go back and look for any files that Thanh-Thanh
16              had processed and had the employees correct those additional
17              documentation of income filings. Exhibit G Daisy Lopez Dec.¶ 6. It
                is important to note that the company corrected any misinformation
18
                that happened either “on our side or on the servicer’s side’ filing
19              additional correction documents and refiling of certifications.
20              corrected a lot of mistakes that our client’s servicers would make all
                the time. Exhibit G Daisy Lopez Dec.¶ 7. There is no harm or penalty
21
                to a client when we have to correct the missteps of servicers or our
22              employees. Exhibit G, Daisy Lopez Dec.¶ 8.
23
24
25
26
27
28                                         40
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 41 of 86 Page ID
                                      #:9731



 1    191       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Object: Lack of Foundation. The cited transcript of Labiba Radwan
 8
                reflect she was shown a document but that she did not testify about the
 9              substance of the document and testified that she had little, if any
10              familiarity with loan processing procedures. PX 37 L. Radwan trans.
11              at 22:12-15; 28:18-29:14.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         41
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 42 of 86 Page ID
                                      #:9732



 1    192       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                The statistics from Mr Geiran are derived from unauthenticated
 8
                documents and which are incomplete and misleading. Exhibit B,
 9              Robbins Dec. ¶¶ 83-137. Canada v. Blain’s Helicopters, Inc. 831 F.3d
10              920, 925 (9th Cir. 1987) (9th Circuit has “consistently held that
11              documents which have not had a proper foundation laid to authenticate
                them cannot support a motion for summary judgment.”); Petroleum
12              Sales, Inc v. Valero Refining Co., 2006 US Dist Lexus 90419, at *32
13              (N.D. Cal. Dec. 14, 2006); Fed. R. Evid. 803(6); U-Haul Intl, Inc. v.
14              Lumbermans Mut.Cas. Co., 576 F.3d 1040,1043 (9th Cir. 2009) (no
                admission of record where “the method or circumstances of
15              preparation indicate lack of trustworthiness.”) ; See United States v.
16              Morales, 720 F.3d 1194, 1202 (9th Cir. 2013) (evidence admissible if
17              agent conducting search of public records was familiar with the
                process of searching the records and the government’s recordkeeping
18
                practices with regard to the database).They also require expertise and
19              knowledge of the corporate policies and practices. Mr. Geiran was not
20              disclosed as an expert witness. F.R.Civ.P. 26(a)(2). See Exhibit A to
                this Response. This testimony should be excluded.
21
22
23
24
25
26
27
28                                         42
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 43 of 86 Page ID
                                      #:9733



 1    193       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                The alleged facts are contradicted by the consumers. Dkt. 12-1 at 10
 8
                (Avant’s contract states $208.69 was going to his loans); Dkt. 12-1 at
 9              85 (Bennett’s contract states fees in payment breakdown); Dkt. 12-1
10              at 131-133 (Bennett received an email indicating she was in an IBR
11              program with a $0 payment per month); Dkt. 12-1 at 170 (Bishop
                received an email indicating she was in a PAYE program with a $0
12              monthly payment); Dkt. 12-1 at 190 (Bonilla’s contract states fees in
13              payment breakdown); Dkt. 12-2 at 10 (Brockel’s contract states fees
14              in payment breakdown); Dkt. 12-2 at 28 (Bursey’s contract states
                fees in payment breakdown); Dkt. 12-2 at 115-117 (Fleming was
15
                enrolled in a Loan Budget Protection Program and her loans were
16              consolidated); Dkt. 12-3 at 93 (Sanker’s contract states fees in
17              payment breakdown); Dkt. 12-4 at 69 (Smith’s contract states fees in
                payment breakdown); Dkt. 12-4 at 110 (Somers’ contract states fees
18
                in payment breakdown); Dkt. 12-4 at 125-127 (Attachment C
19              indicates Somers was in a Pay as Your Earn program and indicates
20              how her payments were and how the money was being allocated);
                Dkt. 12-4 at 145 (Taylor’s contract states fees in payment
21
                breakdown); Dkt. 12-4 at 170 (Thompson’s contract states fees in
22              payment breakdown).
23              Exhibit G, Lopez Depo at 57, l.6-13; Exhibit G, Lopez Dec. ¶ 5-12
24              Lopez testified that there was an employee who she believed was
25              responsible for incorrectly preparing IDR’s when a client had an
                income and later had the applications corrected. Exhibit G Lopez
26
                Depo at 114-117; Exhibit G, Daisy Lopez Dec. ¶ 6.
27
28                                         43
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 44 of 86 Page ID
                                      #:9734



 1    194,     Deny as to individual defendants who acted in a corporate capacity, or
      206-208, who did not know of or participate in the alleged activity. Deny as to
 2    211      individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3             B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4             Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
               only relevant companies are Elegant and Trend. Deny as to RCC
 5             which did not conduct student loan debt relief activities. Exhibit C,
 6             M. Radwan Dec.¶ 8.
 7              Denied as to Individual Defendants and RCC. Robbins, R.Radwan, L.
 8              Radwan, M.Radwan. All consumer funds were placed into a trust
                account until the consolidation was made. Dkt. 131-2. R. Radwan
 9
                Declaration ¶85b.
10
11              Objection: The statistics from Mr Geiran are derived from
                unauthenticated documents and which are incomplete and misleading.
12              Exhibit B, Robbins Dec.¶ ¶ 83-137. Canada v. Blain’s Helicopters,
13              Inc. 831 F.3d 920, 925 (9th Cir. 1987) (9th Circuit has “consistently
                held that documents which have not had a proper foundation laid to
14
                authenticate them cannot support a motion for summary judgment.”);
15              Petroleum Sales, Inc v. Valero Refining Co., 2006 US Dist Lexus
16              90419, at *32 (N.D. Cal. Dec. 14, 2006); Fed. R. Evid. 803(6); U-Haul
                Intl, Inc. v. Lumbermans Mut.Cas. Co., 576 F.3d 1040,1043 (9th Cir.
17              2009) (no admission of record where “the method or circumstances of
18              preparation indicate lack of trustworthiness.”) ; See United States v.
                Morales, 720 F.3d 1194, 1202 (9th Cir. 2013) (evidence admissible if
19              agent conducting search of public records was familiar with the
20              process of searching the records and the government’s recordkeeping
21              practices with regard to the database).They also require expertise and
                knowledge of the corporate policies and practices. Mr. Geiran was not
22              disclosed as an expert witness. F.R.Civ.P. 26(a)(2). See Exhibit A to
23              this Response. This testimony should be excluded.
24              Denied as to any characterization that Defendants actions were
25              improper. Defendants removed fees that it had earned. Dkt. 131-2. R.
                Radwan Declaration ¶¶54-55.
26
27
28                                         44
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 45 of 86 Page ID
                                      #:9735



 1              Admit that fees were withdrawn as a result of the audit. Defendants
                only took fees from client’s trust account that were earned. Dkt. 131-
 2              2. R. Radwan Declaration ¶¶37, 43b, 53-55.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         45
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 46 of 86 Page ID
                                      #:9736



 1    195-196   Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Objection: The statistics from Mr Geiran are derived from
 8
                unauthenticated documents and which are incomplete and misleading.
 9              Exhibit B, Robbins Dec.¶ 83-137. Canada v. Blain’s Helicopters,
10              Inc. 831 F.3d 920, 925 (9th Cir. 1987) (9th Circuit has “consistently
                held that documents which have not had a proper foundation laid to
11
                authenticate them cannot support a motion for summary judgment.”);
12              Petroleum Sales, Inc v. Valero Refining Co., 2006 US Dist Lexus
13              90419, at *32 (N.D. Cal. Dec. 14, 2006); Fed. R. Evid. 803(6); U-Haul
                Intl, Inc. v. Lumbermans Mut.Cas. Co., 576 F.3d 1040,1043 (9th Cir.
14
                2009) (no admission of record where “the method or circumstances of
15              preparation indicate lack of trustworthiness.”) ; See United States v.
16              Morales, 720 F.3d 1194, 1202 (9th Cir. 2013) (evidence admissible if
17              agent conducting search of public records was familiar with the
                process of searching the records and the government’s recordkeeping
18              practices with regard to the database).They also require expertise and
19              knowledge of the corporate policies and practices. Mr. Geiran was not
20              disclosed as an expert witness. F.R.Civ.P. 26(a)(2). See Exhibit A to
                this Response. The testimony should be excluded.
21
22
23
24
25
26
27
28                                         46
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 47 of 86 Page ID
                                      #:9737



 1    197       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Prior corporate defendants did have problems with some processers
 8
                which resulted in consumers not having payments timely made on
 9              their behalf. Dkt. 131-2 R. Radwan Declaration ¶¶21, 62, 82, 96,
10              107, 117, 184, 186, and 261. Corporate defendants undertook an
11              audit of the accounts and corrected this situation for about 80% of
                the accounts prior to filing of this action by the FTC. Exhibit G,
12              Daisy Lopez Dec. ¶¶13, 19 and 21.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         47
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 48 of 86 Page ID
                                      #:9738



 1    198       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Deny as to Individual Defendant, Elegant, Trend and RCC. Robbins,
 8
                R.Radwan, L. Radwan, M.Radwan. The only relevant companies
 9              are Elegant and Trend. Objection Vague, Argumentative. Corporate
10              Defendants attempted to fix the problems with third party processors
11              as fast and efficiently as possible terminating and suing PAN,
                engaging and later termination other processors who they thought
12              could timely pay the Lenders. Dkt. 131-2 R. Radwan Declaration
13              ¶¶21, 62, 82, 96, 107, 117, 184, 186, and 261. Corporate defendants
14              brought the processing in house and audited the accounts to make
                sure that all amounts held on behalf of clients was accounted for and
15
                loans paid to Lenders. Id.
16
17
18
19
20
21
22
23
24
25
26
27
28                                         48
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 49 of 86 Page ID
                                      #:9739



 1    199-200, Deny as to individual defendants who acted in a corporate capacity, or
      202, 205 who did not know of or participate in the alleged activity. Deny as to
 2             individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3             B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4             Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
               only relevant companies are Elegant and Trend. Deny as to RCC
 5             which did not conduct student loan debt relief activities. Exhibit C,
 6             M. Radwan Dec.¶ 8.
 7
                Admit that Defendants did conduct an audit in 2018 in order to
 8
                assure that funds held in trust were paid to the Lenders and distribute
 9              correctly. Dkt. 131-2. R. Radwan Declaration ¶¶63 and 65. The FTC
10              has not produced any evidence to the contrary.
11              The statistics from Mr Geiran are derived from unauthenticated
12              documents and which are incomplete and misleading. Exhibit B,
                Robbins Dec.¶ 83-137. Canada v. Blain’s Helicopters, Inc. 831 F.3d
13
                920, 925 (9th Cir. 1987) (9th Circuit has “consistently held that
14              documents which have not had a proper foundation laid to
15              authenticate them cannot support a motion for summary judgment.”);
                Petroleum Sales, Inc v. Valero Refining Co., 2006 US Dist Lexus
16
                90419, at *32 (N.D. Cal. Dec. 14, 2006); Fed. R. Evid. 803(6); U-
17              Haul Intl, Inc. v. Lumbermans Mut.Cas. Co., 576 F.3d 1040,1043 (9th
18              Cir. 2009) (no admission of record where “the method or
19              circumstances of preparation indicate lack of trustworthiness.”) ;
                See United States v. Morales, 720 F.3d 1194, 1202 (9th Cir. 2013)
20              (evidence admissible if agent conducting search of public records
21              was familiar with the process of searching the records and the
22              government’s recordkeeping practices with regard to the
                database).They also require expertise and knowledge of the corporate
23              policies and practices. Mr. Geiran was not disclosed as an expert
24              witness. F.R.Civ.P. 26(a)(2). See Exhibit A to this Response. This
25              testimony should be excluded.
26              Denied as to Elegant All payments relating to the audit were made by
27              Trend to bring consumers account up-to-date. Dkt. 131-2 R. Radwan

28                                         49
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 50 of 86 Page ID
                                      #:9740



 1              Declaration ¶¶21, 62, 82, 96, 107, 117, 184, 186, and 261. Denied as
                to Elegant and other Corporate Defendants.
 2
                FTC mischaracterizes Lopez testimony at 138: 7-16 (fees taken from
 3
                trust when owed and earned); 178:17-180:2l (fees earned taken from
 4              trust with client permission except possibly during audit).
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         50
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 51 of 86 Page ID
                                      #:9741



 1    201,      Deny as to individual defendants who acted in a corporate capacity, or
      203-204   who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Once Trend learned that a large number of consumers had money
 8
                due to lenders, Defendants undertook the audit and made payments
 9              directly to lenders or to consumers if they were no longer enrolled
10              with the Defendants. Dkt. 131-2. R. Radwan Declaration ¶186.
11
12              Objection. It is unclear which entity is being questioned. Trend’s
                management believed that it was prudent to avoid sending large
13
                payments because if the client disputed the amount and it did not
14              clear, this would affect other client funds. Managers decided to send
15              the payments to Lenders in smaller increments to avoid such
                problems. PX39 Lopez Depo at 177 l:11-22. Denied by other
16
                Corporate Defendants.
17
                Once Trend learned that a large number of consumers had money
18              due to lenders, Defendants undertook the audit and made payments
19              directly to lenders or to consumers if they were no longer enrolled
20              with the Defendants. Dkt. 131-2. R. Radwan Declaration ¶186.
21
22
23
24
25
26
27
28                                         51
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 52 of 86 Page ID
                                      #:9742



 1    206       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Once Trend learned that a large number of consumers had money
 8
                due to lenders, Defendants undertook the audit and made payments
 9              directly to lenders or to consumers if they were no longer enrolled
10              with the Defendants. Dkt. 131-2. R. Radwan Declaration ¶186.
11              Denied as to any characterization that Defendants actions were
                improper. Defendants removed fees that it had earned. Dkt. 131-2. R.
12
                Radwan Declaration ¶¶54-55.
13    207       Deny as to individual defendants who acted in a corporate capacity, or
14              who did not know of or participate in the alleged activity. Deny as to
                individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
15              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
16              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
17              only relevant companies are Elegant and Trend. Deny as to RCC
                which did not conduct student loan debt relief activities. Exhibit C,
18              M. Radwan Dec.¶ 8.
19
                Once Trend learned that a large number of consumers had money
20
                due to lenders, Defendants undertook the audit and made payments
21              directly to lenders or to consumers if they were no longer enrolled
22              with the Defendants. Dkt. 131-2. R. Radwan Declaration ¶186.
23              The funds in the trust/holding account also held all fees pending
                completion of services. Ex. A, R. Radwan Declaration ¶52.
24
25
26
27
28                                         52
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 53 of 86 Page ID
                                      #:9743



 1    208       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Once Trend learned that a large number of consumers had money
 8
                due to lenders, Defendants undertook the audit and made payments
 9              directly to lenders or to consumers if they were no longer enrolled
10              with the Defendants. Dkt. 131-2. R. Radwan Declaration ¶186.
11              Denied as to any characterization that Defendants actions were
                improper. Defendants removed fees that it had earned. Dkt. 131-2. R.
12
                Radwan Declaration ¶¶54-55.
13    209        Mazen admits writing a check, but that it was out of error because
14              he mistakenly wrote it from the wrong account. After getting a
                “lashing” from Rima, they were “trying to get it resolved …and then
15              the raid happen, so we never got it done.” PX 35 M. Radwan trans. at
16              170:12-171:19.
17
18
19
20
21
22
23
24
25
26
27
28                                         53
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 54 of 86 Page ID
                                      #:9744



 1    210       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Once Trend learned that a large number of consumers had money
 8
                due to lenders, Defendants undertook the audit and made payments
 9              directly to lenders or to consumers if they were no longer enrolled
10              with the Defendants. Dkt. 131-2. R. Radwan Declaration ¶186.
11              Trend objects to the extent that the FTC characterizes Defendants
                taking out additional fees that it had not earned. Defendants only
12
                took fees from client’s trust account that it had earned. Exhibit A, R.
13              Radwan Declaration ¶¶53-54. The fees were taken after an audit
14              determined that Trend was owed $1,280,000. Exhibit A, R.Radwan
                Dec. ¶435.
15    211       Deny as to individual defendants who acted in a corporate capacity, or
16              who did not know of or participate in the alleged activity. Deny as to
                individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
17
                B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
18              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
19              only relevant companies are Elegant and Trend. Deny as to RCC
                which did not conduct student loan debt relief activities. Exhibit C,
20              M. Radwan Dec.¶ 8.
21
                Admit that fees were withdrawn as a result of the audit. Defendants
22
                only took fees from client’s trust account that were earned. Dkt. 131-
23              2. R. Radwan Declaration ¶¶37, 43b, 53-55
24
25
26
27
28                                         54
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 55 of 86 Page ID
                                      #:9745



 1    212-213   Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8. Objection, lack of foundation. The cited portion
                of the declaration of FTC Investigator Goldstein is without foundation
 7              and documents are not authenticated.
 8
 9              The Service Agreement provides that this information be supplied so
                that Defendants could provide the service. Use of this information
10
                was necessary to providing services. The clients understood and
11              agreed. Exhibit A, R. Radwan Dec. ¶¶64, 131, 167, 212, 302, 341
12              Ex. A-29, 34, 60, 69.
13    214       Deny as to individual defendants who acted in a corporate capacity, or
14              who did not know of or participate in the alleged activity. Deny as to
                individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
15
                B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
16              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
17              only relevant companies are Elegant and Trend. Deny as to RCC
                which did not conduct student loan debt relief activities. Exhibit C,
18              M. Radwan Dec.¶ 8.
19
20              There is no evidence cited that Elegant had a problem with late
                payments to student lenders. Elegant and Heritage made it clear to
21
                consumers that it each consumer was responsible for their own
22              payments and that the company was providing a benefit to have a
23              third party processor. Deny as to any characterization consumers
                were not aware of how much of their monthly payment to Defendant
24              could go towards their student loans and had access to the Client
25              Portals.
26
27
28                                         55
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 56 of 86 Page ID
                                      #:9746



 1    215       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7              The Service Agreement provides that this information be supplied so
 8              that Defendants could provide the service. Use of this information
                was necessary to providing services. The clients understood and
 9
                agreed. Exhibit A, R. Radwan Dec. ¶ 53-54, Ex. A-5.
10
11    216       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
12              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
13              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
14              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
15              which did not conduct student loan debt relief activities. Exhibit C,
16              M. Radwan Dec.¶ 8.
17              There is no evidence cited that Trend collected the information.
18    217       Deny as to individual defendants who acted in a corporate capacity, or
19              who did not know of or participate in the alleged activity. Deny as to
                individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
20              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
21              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
22
                which did not conduct student loan debt relief activities. Exhibit C,
23              M. Radwan Dec.¶ 8.
24
                Objection Vague as to “promised debt relief.” Trend did not market
25              or sell new clients but serviced clients from Tribune. Admit that
26              Elegant had a provider debit consumer accounts via ACH for deposit
                in trust/holding account until services completed. Exhibit A,
27              R.Radwan Dec. ¶14, 87.
28                                         56
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 57 of 86 Page ID
                                      #:9747



 1    218       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7              Elegant charged $799 in the first year and 492 for recertification in
 8              subsequent years. Exhibit A, R. Radwan Dec. ¶56. Trend only does
                recertification and charged $492 per year
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         57
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 58 of 86 Page ID
                                      #:9748



 1    219       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7              There is no supporting evidence that any initiation fee was above
 8              $200. Dkt. 12-3 at 67-71 (Preston: Only one payment was $109);
                Sickel provides no supporting evidence provided she made an initial
 9
                $500 payment. Exhibit A, R. Radwan Dec. ¶ 32 (“FDG did not
10              charge an initial payment.”).
11
12              Objection to Geiran Declaration: The FTC disclosed declarations of
                Richard Kaplan, Calvin Brown and Ajay Patel, identifying them as
13
                certified forensic computer specialists. These individuals reportedly
14              forensically located and imaged documents taken from the Corporate
15              Defendants. The Court should exclude the testimony of these three
                witnesses because they were clearly not timely disclosed under Rule
16
                26(a)(2). Their foundational testimony is also not listed in Plaintiff’s
17              Statement of Material Facts. The testimony of FTC data analysts,
18              Connor Geiran and Rufus Jenkins (PX33) Dkt. 135-2 testify solely on
                the basis of testimony by Mssrs. Kaplan, Brown and Patel.
19
20               Defendants further object to Mr. Geiran’s Declaration as it contains
                Inadmissible Expert Testimony lacking foundation, failure to
21              disclose per Rule 26. Object based on F.R.Civ.P. 26(a)(2)(B) and
22              (D); Inadmissible Lay Opinion lacking foundation under Rule 701,
                702.
23
24
25
26
27
28                                         58
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 59 of 86 Page ID
                                      #:9749



 1    220       Objection: The FTC disclosed declarations of Richard Kaplan, Calvin
                Brown and Ajay Patel, identifying them as certified forensic computer
 2
                specialists. These individuals reportedly forensically located and
 3              imaged documents taken from the Corporate Defendants. The Court
 4              should exclude the testimony of these three witnesses because they
                were clearly not timely disclosed under Rule 26(a)(2). Their
 5
                foundational testimony is also not listed in Plaintiff’s Statement of
 6              Material Facts. The testimony of FTC data analysts, Connor Geiran
 7              and Rufus Jenkins (PX33) Dkt. 135-2 testify solely on the basis of
                testimony by Mssrs. Kaplan, Brown and Patel.
 8
 9              Mr. Geiran’s Declaration contains Inadmissible Expert Testimony
                lacking foundation, failure to disclose per Rule 26 per F.R.Civ.P.
10              26(a)(2)(B) and (D); Inadmissible Lay Opinion lacking foundation
11              under Rule 701, 702. Geiran’s testimony should be excluded.
      221       Deny as to individual defendants who acted in a corporate capacity, or
12
                who did not know of or participate in the alleged activity. Deny as to
13              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
14              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
                Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
15              only relevant companies are Elegant and Trend. Deny as to RCC
16              which did not conduct student loan debt relief activities. Exhibit C,
                M. Radwan Dec.¶ 8.
17
18              The “holding” account was synonymous with the trust account.
19              Exhibit A, R. Radwan Declaration ¶¶52-56.
      222       Deny as to individual defendants who acted in a corporate capacity, or
20              who did not know of or participate in the alleged activity. Deny as to
21              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
22              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
                Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
23              only relevant companies are Elegant and Trend. Deny as to RCC
24              which did not conduct student loan debt relief activities. Exhibit C,
                M. Radwan Dec.¶ 8.
25
26              Denied. Management fees were not transferred to the Operating
27              Account until the services were completed and the fees were earned.
                Exhibit A, R. Radwan Declaration ¶¶37, 43b, and 53.
28                                         59
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 60 of 86 Page ID
                                      #:9750



 1    223       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Denied; Defendants only took fees from client’s trust account that it
 8
                were earned. Dkt. 131-2. R. Radwan Declaration ¶¶37, 43b, 53-55.
 9
                Consumers money was placed in a trust account that Defendants did
10              not access until after loans had been consolidated. Dkt. 131-2. R.
11              Radwan Declaration ¶¶37, 43b, and 53. If consolidation had already
12              occurred, Defendants separated payments received from consumers
                into fees and trust funds for consumers. If before consolidation, all
13
                money went into the trust account. Exhibit A, R. Radwan
14              Declaration ¶84.
15    224       Deny as to individual defendants who acted in a corporate capacity, or
16              who did not know of or participate in the alleged activity. Deny as to
                individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
17
                B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
18              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
19              only relevant companies are Elegant and Trend. Deny as to RCC
                which did not conduct student loan debt relief activities. Exhibit C,
20              M. Radwan Dec.¶ 8. Objection, lack of foundation. The cited portion
21              of the declaration of FTC Investigator Goldstein is without foundation
22              and documents are not authenticated.

23
                Defendants object to the extent that the FTC suggests that a trust
24              account cannot be a “business account.” The clients agreed to
25              Defendants maintaining a trust account. Exhibit A, R. Radwan
26              Declaration, ¶¶64, 131, 167, 212, 302, 341 Ex. A-29, 34, 60, 69.

27
28                                         60
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 61 of 86 Page ID
                                      #:9751



 1    225       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
      226       Deny as to individual defendants who acted in a corporate capacity, or
 8
                who did not know of or participate in the alleged activity. Deny as to
 9              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
10              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
                Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
11
                only relevant companies are Elegant and Trend. Deny as to RCC
12              which did not conduct student loan debt relief activities. Exhibit C,
13              M. Radwan Dec.¶ 8.

14              Admit that interest was not paid by Elegant.
15    227-228   Admit. Objection, lack of foundation. The cited portion of the
                declaration of FTC Investigator Goldstein is without foundation and
16              documents are not authenticated.
17
18
19
20
21
22
23
24
25
26
27
28                                         61
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 62 of 86 Page ID
                                      #:9752



 1    229,      Deny as to individual defendants who acted in a corporate capacity, or
      233-236   who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Object as to relevance and vague. Denied as to Individual
 8              Defendants and RCC. Robbins, R.Radwan, L. Radwan, M.Radwan.
 9              The only relevant companies are Elegant and Trend Objection:
                Relevance. Deny to the extent that the FTC thinks this is unlawful.
10
                In fact, interest accrues on student loans regardless of the program
11              until the amounts are paid or forgiven (depending on the program).
12              Exhibit _, R.Radwan, ¶__CITE
13
                The Declaration of Scott Lause (PX 21) should be stricken in its
14              entirety as hearsay and failure to disclose expert opinion testimony
15              pursuant to Rule 26(a)(2)(B) & (D). Object based on F.R.Civ.P.
                26(a)(2)(B) and (D); Inadmissible Lay Opinion lacking foundation
16
                under Rule 701, 702. The FTC’s Amended Rule 26 Disclosure is
17              attached as Exhibit B.
18
                Lause renders numerous opinions that are not supported by any
19              showing that he has qualifications to render his opinions or that he
20              reviewed documents specific to this case. All documents attached
                thereto lack foundation and are hearsay. Mr. Lause is an attorney for
21              MOHELA. MOHELA is a servicing agency that has every motive to
22              fabricate information because student loan debt relief companies
23              consolidate loans that cost MOHELA potentially millions in revenue.
                Exhibit A, R. Radwan Dec. ¶¶99-101g. MOHELA routinely tells
24              borrowers that student loan companies are a scam without any
25              knowledge of their operations. See e.g. PX 1 Avant Dec. and Exhibit
                A R. Radwan Declaration, ¶99-101g.
26
27
28                                         62
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 63 of 86 Page ID
                                      #:9753



 1    230-232   Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7              Objection: The FTC disclosed declarations of Richard Kaplan, Calvin
 8              Brown and Ajay Patel, identifying them as certified forensic computer
 9              specialists. These individuals reportedly forensically located and
                imaged documents taken from the Corporate Defendants. The Court
10
                should exclude the testimony of these three witnesses because they
11              were clearly not timely disclosed under Rule 26(a)(2). Their
12              foundational testimony is also not listed in Plaintiff’s Statement of
                Material Facts. The testimony of FTC data analysts, Connor Geiran
13
                and Rufus Jenkins (PX33) Dkt. 135-2 testify solely on the basis of
14              testimony by Mssrs. Kaplan, Brown and Patel.
15               Defendants further object to Mr. Jenkins’ Declaration as it contains
16              Inadmissible Expert Testimony lacking foundation, failure to disclose
17              per Rule 26. Object based on F.R.Civ.P. 26(a)(2)(B) and (D);
                Inadmissible Lay Opinion lacking foundation under Rule 701, 702.
18              Mr. Jenkins is an accountant not disclosed as an expert witness
19              (Exhibit B) and has no personal knowledge of how company records
20              were maintained. As set out in this Motion, the bank records and other
                financial documents reviewed by Mr. Jenkins lack foundation, are not
21
                authenticated and are hearsay. Moreover, Jenkins’ conclusions are
22              also incomplete, misleading and flawed because he also failed to
23              review: (1) all bank statements of various companies, failing to specify
                which balance sheets, profit and loss statements, balance sheets cash
24
                flow statements and financial disclosures “and other financial
25              supporting records[.]” that he reviewed; and (2) failed to identify
26              which company had net revenues using which tax returns or profit and
27              lost statements.

28                                         63
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 64 of 86 Page ID
                                      #:9754



 1              Accordingly, the testimony of Mr. Jenkins must be excluded in its
                entirety because the data upon which relies lacks foundation and is
 2
                inadmissible under Rule 803(6), Federal Rules of Evidence.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         64
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 65 of 86 Page ID
                                      #:9755



 1    237-238   Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Page 4 of FDG’s Service Agreement also has a provision titled, in
 8              bold: “Section 11 Loan Payments Dispersed by Payment Processor.”
 9              This section clearly states that client is fully responsible for
                payments to their student loans and that company is not liable for
10
                loans not being paid or ANY accrued interest. This provision also
11              exists in past companies SLG and SLSM service agreements. Exhibit
12              A, R.Radwan, Exhibit A-5.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         65
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 66 of 86 Page ID
                                      #:9756



 1    239       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7              Objection: Lack of Foundation, Hearsay.
 8
                 Objection: The FTC disclosed declarations of Richard Kaplan,
 9
                Calvin Brown and Ajay Patel, identifying them as certified forensic
10              computer specialists. These individuals reportedly forensically
11              located and imaged documents taken from the Corporate Defendants.
                The Court should exclude the testimony of these three witnesses
12              because they were clearly not timely disclosed under Rule 26(a)(2).
13              Their foundational testimony is also not listed in Plaintiff’s
                Statement of Material Facts. The testimony of FTC data analysts,
14
                Connor Geiran and Rufus Jenkins (PX33) Dkt. 135-2 testify solely
15              on the basis of testimony by Mssrs. Kaplan, Brown and Patel.
16
                The testimony of the FTC’s paralegal, Emilie Saunders, relied on
17              unauthenticated documents that do not provide foundation for this
18              claim. Her testimony is hearsay. Moreover, Daisy Lopez did not
                testify that she received hundreds of complaints. PX 39, Lopez
19              Depo at 128:20 -129. 129:15.
20
21
22
23
24
25
26
27
28                                         66
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 67 of 86 Page ID
                                      #:9757



 1    240       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Denied to the extent the FTC characterizes Defendants actions were
 8
                improper or illegal. Defendants wanted to ensure its customer service
 9              representatives were prepared to provide thorough answers to any
10              customer complaints or questions that it had throughout the process
                of providing services. Exhibit A, R. Radwan Declaration ¶¶28-48.
11
12              Investigator Goldstein’s Declaration PX 25 lacks foundation because
                he relied on documents provided by Kaplan, Brown and Patel that lack
13              foundation and have not been authenticated. His testimony is hearsay.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         67
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 68 of 86 Page ID
                                      #:9758



 1    241       Deny as to individual defendants who acted in a corporate capacity, or
                who did not know of or participate in the alleged activity. Deny as to
 2              individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3              B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4              Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                only relevant companies are Elegant and Trend. Deny as to RCC
 5              which did not conduct student loan debt relief activities. Exhibit C,
 6              M. Radwan Dec.¶ 8.
 7
                Objection: vague, relevance, lack of foundation.
 8
 9              Denied as to any characterization the Defendants actions were
                improper or illegal. Consumers cancelled for a variety of reasons,
10              many of which did not have anything to do with the service
11              Defendants were providing. Exhibit A, R. Radwan Declaration ¶¶49,
12              71, 81, 83.
13              Objection: The FTC disclosed declarations of Richard Kaplan, Calvin
14              Brown and Ajay Patel, identifying them as certified forensic computer
                specialists. These individuals reportedly forensically located and
15              imaged documents taken from the Corporate Defendants. The Court
16              should exclude the testimony of these three witnesses because they
17              were clearly not timely disclosed under Rule 26(a)(2). Their
                foundational testimony is also not listed in Plaintiff’s Statement of
18              Material Facts. The testimony of FTC data analysts, Connor Geiran
19              and Rufus Jenkins (PX33) Dkt. 135-2 relies solely on the basis of
20              testimony by Mssrs. Kaplan, Brown and Patel. Their testimony is
                hearsay and should be excluded.
21
22
23
24
25
26
27
28                                         68
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 69 of 86 Page ID
                                      #:9759



 1       242        Deny as to individual defendants who acted in a corporate capacity, or
                    who did not know of or participate in the alleged activity. Deny as to
 2                  individual defendants. Exhibit A, R. Radwan Dec. ¶¶ 12, 436; Exhibit
 3                  B, D. Robbins ¶¶ 4, 175; Exhibit C, M. Radwan Dec.¶¶9, 24;
 4                  Exhibit D, L. Radwan Dec. ¶ 23 Non-Specific as to companies. The
                    only relevant companies are Elegant and Trend. Deny as to RCC
 5                  which did not conduct student loan debt relief activities. Exhibit C,
 6                  M. Radwan Dec.¶ 8.
 7                  Objection relevance. Denied to the extent the FTC characterizes
 8                  Defendants actions were improper or illegal. Defendants wanted to
                    ensure its customer service representatives were prepared to provide
 9
                    thorough answers to any customer complaints or questions that it had
10                  throughout the process of providing services. Exhibit A, R. Radwan
11                  Declaration ¶¶28-48.
12                  Objection: Investigator Goldstein’s Declaration PX 25 lacks
13                  foundation because he relied on documents that lack foundation and
                    have not been authenticated. The information is hearsay.
14
15                                  CONCLUSIONS OF LAW
16
          1. The Court lacks subject matter and jurisdiction over this matter due to the
17
18             fact that Section 13(b) of the Act does authorize restitution. 1 The plain
19
               language of the Act requires district courts to dissolve temporary restraining
20
21             orders and preliminary injunctions if the FTC fails to file a parallel

22             administrative action. The authority to seek permanent injunctions does not
23
               supersede the requirement of filing a parallel administrative action and
24
25             proceeding under Section 19 of the Act. The Supreme Court’s decision in
26
27
     1
         Defendants propose this conclusion of law to preserve their rights.
28                                                              69
         DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                                FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 70 of 86 Page ID
                                      #:9760



 1         Meghrig v. KFC Western, Inc. 516 U.S. 479 (1996), followed by the Ninth
 2         Circuit’s decision in Owner-Operator Indep. Drivers Ass’n, Inc. v. Swift
 3
           Transp. Co. (AZ), 632 F.3d 1111, 1121 (9th Cir. 2011) (ancillary remedies
 4
 5         were not appropriate as to Truth-in-Lending regulations because elaborate
 6
           enforcement mechanism in statute confined the court’s equitable powers to
 7
 8         injunctive relief). See FTC v. Credit Bureau Center, 937 F.3d 764 (7th Cir.
 9         2019) (“section 13(b) does not authorize restitutionary relief.”) Thus, the
10
11         precedent controlling this Court’s decision is Owner-Operator and Meghrig.

12         To the extent that the “implied restitution” approach by Singer conflicts with
13
           Owner-Operator and Meghrig, it lacks precedential value. Rodriguez v.
14
15         AT&T Mobility Services, LLC, 728 F.3d 975 (9th Cir. 2013).
16
                Congress expressly directed that the district courts dissolve any TRO or
17
18         Preliminary Injunction where, as here, the FTC failed to file an administrative
19
           complaint pursuant to Sections 5 and Section 45 of the Act. ("Provided,
20
21         however, That if a complaint is not filed within such period (not exceeding 20
22         days) as may be specified by the court after issuance of the temporary
23
           restraining order or preliminary injunction, the order or injunction shall be
24
25         dissolved by the court and be of no further force and effect;....." Congress
26
           granted authority to the FTC to “bring suit” in district court to restrain and
27
28                                         70
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 71 of 86 Page ID
                                      #:9761



 1         preliminarily enjoin acts pending issuance of administrative action before the
 2         Commission and instructed that courts “shall dissolve” injunctive relief if
 3
           administrative complaints are not filed within twenty days. The second
 4
 5         proviso provides, in pertinent part, that the FTC “may seek” a permanent
 6
           injunction in proper cases. This language is not a grant of authority to “bring
 7
 8         suit”, but merely allows the FTC to seek a permanent injunction rather than
 9         issue a “cease-and-desist” order under Section 45 of the Act.
10
         2. Venue is proper as to all parties in this district under 28 U.S.C. §1391(b)(1),
11
12          (b)(2), (c)(1), (c)(2), and (d), and 15 U.S.C. § 53(b).
13
         3. Defendants’ activities are in or affecting commerce, as defined in Section 4
14
15          of the FTC Act, 15 U.S.C. § 44.
16
            4. The Complaint is supported by consumer declarations that either fail to
17
18             attach their Service Agreements or do not refer to the Service Agreements

19             signed by the consumers.         The complaint is filed against Elegant
20
               Solutions, Inc, Trend Capital Management, Heritage            and Tribune
21
22             Management (the “Student Loan Debt Companies”) The FTC contends
23
               that these companies were a common enterprise. The FTC also contends
24
25             that Dark Island Industries, Inc. dba Radwan Classic Cars (“RCC”) is a
26             common enterprise with the Student Loan Debt Companies.
27
28                                         71
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 72 of 86 Page ID
                                      #:9762



 1          5. The determination of a common enterprise is based on factors to be
 2             considered on a case-by-case basis. F.T.C. v. John Beck Amazing Profits,
 3
               LLC, 865 F. Supp. 2d 1052, 1082 (C.D. Cal. 2012).        In determining
 4
 5             whether a common enterprise exists, courts consider whether there is (1)
 6
               common control; (2) sharing office space and offices; (3) whether
 7
 8             business is done through interrelated companies; and (4) whether funds
 9             are commingled. Id.
10
11          6. Elegant conducted all sales and processing of student loans in-house.

12             Trend purchased accounts from Tribune and undertook to do
13
               recertification of eligibility for various student loan programs. Elegant
14
15             did not refer business to Trend and Trend did not refer business to
16
               Elegant, nor did they share offices, commingle funds, computer systems,
17
18             such as Customer Relationship managemnt or equipment although Rima
19             Radwan was in charge of operating both companies, Labiba Radwan, an
20
               employee of Trend provided HR and payroll support for Elegant and
21
22             Dean Robbins, a Trend employee, provided IT support for Elegant.
23
               Common ownership and the sharing of these two employees are factors,
24
25             but ultimately not probative of how these companies operated as a
26             “common enterprise” vis a vis consumers. Simply put, there was no
27
28                                         72
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 73 of 86 Page ID
                                      #:9763



 1             sharing of business, offices, commingling of funds, separate CRM’s and
 2             the employees who actually rendered sales or processing services were
 3
               not shared.
 4
 5          7. Similarly, Heritage and Tribune essentially ceased business operations at
 6
               or about the same time that Elegant and Trend started business operations.
 7
 8             The Court finds that there was no sharing of business, offices,
 9             commingling of funds, separate CRM’s and the employees who actually
10
11             rendered sales or processing services were not shared. The fact that Rima

12             Radwan was an owner and operator of these two companies or that Dean
13
               Robbins and Labiba Radwan provided ancillary support services are not
14
15             controlling factors. The Court therefore concludes that there was no
16
               common enterprise between Heritage and Tribune.
17
18          8. Radwan Classic Cars was not in the same industry as the Student Loan
19             Debt Companies. Mazen “Mike” Radwan operated RCC and established
20
               and controlled the policies and procedures of the business. Dean Robbins
21
22             and Rima Radwan owned equal shares in RCC but had not control over
23
               its policies or procedures. There was no commingling of funds, sharing
24
25             of computers, computer data equipment or employees between RCC and
26             the Student Loan Debt Companies. Rima Radwan appeared to be a
27
28                                         73
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 74 of 86 Page ID
                                      #:9764



 1             passive investor in this business. The fact that Dean Robbins and Labiba
 2             Radwan provided ancillary support services are not controlling factors.
 3
               The Court therefore concludes that there was no common enterprise
 4
 5             between RCC and the Student Loan Debt Companies.
 6
            9. Elegant and Trend contend that their operations, policies and procedures
 7
 8             were materially different from Heritage and Tribune and therefore fall
 9             within the scope of the Ninth Circuit’s decision in FTC v. Evans,
10
11             ___F.3d.__ (9th Cir. _)

12         Rima Radwan contends that she and in-house counsel changed company
13
           policies and procedures to avoid legal pitfalls in other cases filed by the FTC
14
15         and to assure compliance with the Act. The Court need not reach this issue
16
           because there was no common enterprise between Elegant and/or Trend on
17
18         the one hand, and Heritage and Trend. Even assuming that there was a

19         common enterprise, Elegant initiated its activities with a training session that
20
           included all employees, maintained a holding/trust account, modified its
21
22         Service Agreement and Explanation of Benefits and created a Client Portal
23
           so that clients could log onto the Portal and see their account balances and
24
25         payments.    Both Elegant and Trend had their own operating and trust
26
27
28                                         74
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 75 of 86 Page ID
                                      #:9765



 1         accounts. The Court concludes that these changes in service, policies and
 2         procedures fall within the Evans case.
 3
            10. The FTC did not file an action against SLSM or DORM or claim they are
 4
 5             part of a common enterprise with Elegant or Trend, but includes these
 6
               companies in their moving papers. Corporate Defendants point out that
 7
 8             the policies and procedures for these companies were different from the
 9             other corporate defendants, and that the evidence relating to these
10
11             companies is more prejudicial than probative. The Court agrees. The

12             Court grants Defendants objections to amending the complaint against
13
               these companies and strikes evidence relating to these companies as
14
15             irrelevant and more prejudicial than probative. Evans, supra
16
            11. The FTC contends that Defendants violated Section 5 of the FTC Act and
17
18             Sections 310.3(a)(2)(x) and 310.4(a)(5)(i) of the TSR, 16 C.F.R. §§
19             310.3(a)(2)(x), 310.4(a)(5)(i), by making material misrepresentations
20
               while selling their debt relief services and when they collected advance
21
22             fees for debt relief services. Corporate Defendants respond stating that all
23
               consumers follow a structured sales process where the sales
24
25             representative reviews the Sales Agreement and Explanation of Benefits
26             to each consumer.      The customer initials each page of the Service
27
28                                         75
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 76 of 86 Page ID
                                      #:9766



 1               Agreement and then signs the Agreement electronically.              Importantly,
 2               the consumers also initial ten “bullets” on the Explanation of Benefits that
 3
                 specifically disclose most of the issues raised in declarations filed by
 4
 5               consumers (PX 1 -19). The Service Agreement covers some of the details
 6
                 of how payments are made, the participation and responsibility of third
 7
 8               party processors for payment of student loans to lenders. Finally, the
 9               recorded sales calls are reviewed by Elegant’s Sales Manager, Kendra
10
11               Sanchez, to assure that the sales representatives comply with the letter

12               and spirit of the procedures.
13
14
              12. To establish a violation of Section 5 under the FTC Act, the FTC must
15
16               show that that Defendants’ conduct was likely to mislead consumers
17
                 acting reasonably under the circumstances. 2 FTC v. Pantron I Corp., 33
18
19               F.3d 1088, 1095 (9th Cir. 1994); FTC v. Gill, 71 F. Supp. 2d 1030, 1035

20               (E.D. Cal. 1999), aff’d, 265 F.3d 944 (2001). It is unreasonable for
21
                 consumers to assert fraud based on alleged representations that were
22
23
24
25
26   2
      There are few service businesses that do not receive consumer complaints, which can be
27   motivated by a consumer’s lack of memory regarding their Service Agreement, disagreement
     over the quality of service or a consumer’s desire to obtain a refund for economic reasons.
28                                            76
         DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                        FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 77 of 86 Page ID
                                      #:9767



 1             specifically discussed and explained to each consumer at the time of
 2             entering into a contract
 3
            13. Thus, a consumer who reads part of a disclosure but not the entire
 4
 5             disclosure on the subject matter is acting unreasonably under the
 6
               circumstances. In Bott v. Vistaprint, 2009 WL 2884727 S.D. Tex. 2009,
 7
 8             aff’d 392 Fed. Appx 327 (5th Cir. 2010), the Court dismissed a class
 9             action where the class members admitted that they reviewed part of a
10
               disclosure but failed to read the entire disclosure. In that case, The Court
11
12             held that “[a] consumer cannot decline to read clear and easily
13
               understandable terms that are provided on the same webpage in close
14
15             proximity to the location where the consumer indicates his agreement to
16
               those terms and then claim that the webpage, which the consumer has
17
18             failed to read, is deceptive. Other district courts, including the Central

19             District of California, have held that a customer cannot blindly accept
20
               offers. Baxter v Intelius, Inc. 2010 WL 3791487 (C.D. Cal. 2010)
21
22             (customer cannot “blindly” accept offer); Hager v Vertrue, Inc., 2011 WL
23
               4501046 (D. Mass. 2011) (same). Pacholec v. Home Depot USA, Inc.,
24
25             2007 LEXIS 99338; 2007 WL 4893481 , at *5 (D.N.J.), (“Plaintiff simply
26             chose not to read the agreement. Accordingly, there is no deception.”)
27
28                                         77
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 78 of 86 Page ID
                                      #:9768



 1          14. It is not unfair to hold a party to a contract responsible for the contractual
 2             promises made. The Court finds that the consumer declarants did not act
 3
               reasonably under the circumstances. It is unreasonable for a consumer to
 4
 5             initial each page of an agreement, initial bullet explanations of services
 6
               and sign a contract and then complain they were misled. For example,
 7
 8             some declarants state that they did not know that Elegant charged fees for
 9             its services and some assert that they thought Elegant was part of the
10
11             Department of Education. The Explanation of Benefits has the following

12             bullet: “Company is a private organization, not a lender and not affiliated
13
               with the Department of Education and/or government.” Other bullets,
14
15             each of which are initalled by each consumer, state that the client is “free
16
               to apply for loan programs without the assistance of Company” and if
17
18             Client was unable to qualify for program, Client would receive 100%

19             refund of “all monies paid to the Company.”
20
            15. The FTC also contends that funds were not timely paid to Lenders.
21
22             Section 11 of the FDG Service Agreement provides:
23
             11. Loan Payments Dispersed By Payment Processor
24
             Client acknowledges full responsibility for the repayment of their
25           student loans. Client will not hold company liable for loans not being
26           paid or any interest that accrues as a result. Company is setting up
             automatic payments on behalf of and per the instruction of the client
27           and this service agreement. Client understands that returns, refunds
28                                         78
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 79 of 86 Page ID
                                      #:9769



 1           and cancellations are Client’s responsibility and no payment will be
             made on clients loan if companies payment processor is unable to
 2           draft the funds from Client’s account.
 3
 4          16. Heritage and Trend concede that, in many cases, loan payments were not
 5
               timely made to the DOE for may consumers. However, Trend maintains
 6
 7             that all funds allocated for payment to lenders were paid on a timely basis.

 8          17. The FTC also asserts that Corporate Defendants took information from
 9
               consumers and obtain IDR “zero payment” plans despite the fact that the
10
11             consumers provided proof that they had incomes sufficient to require
12
               payments under their plans. Daisy Lopez, Manager of Processing at
13
14             Trend testified at deposition that Trend prohibited submission of zero
15             payment requests to the DOE without documentary income verification.
16
               Ms. Lopez identified an employee who had been employed for MHF for
17
18             a year and a half who admitted to the violations. Ms. Lopez removed her
19
               from working on the CRM, admonished and disciplined this employee by
20
21             reducing her from full time (40 hours weekly) to four hours a week. As
22             expected, the employee terminated her employment shortly thereafter.
23
24          18. The FTC provides statistics claiming that there was a large number of

25             false IDR claims submitted for clients and that the consumers were misled
26
               and injured by receiving IDR. Trend’s CRM, however, is a CRM custom
27
28                                         79
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 80 of 86 Page ID
                                      #:9770



 1             designed by Dean Robbins and is not a system and program that anyone
 2             can simply plug in and use. Mr. Robbins states that the data presented
 3
               by the FTC is flawed because Connor Gieran, an FTC digital forensic
 4
 5             examiner fails to state his methodology and location of data in the CRM,
 6
               which is critical to generating accurate statistics and replicating the
 7
 8             calculations. Moreover, the FTC has not provided the underlying data or
 9             names of the individual “zero payment” consumers to Defendants.
10
11             Moreover, the declaration of Daisy Lopez shows that IDR submissions

12             can be re-submitted Accordingly, this evidence is stricken.
13
            19. The FTC claims that consumers formed a net impression that misled the
14
15             consumers prior to reviewing and signing the Service Agreement and
16
               Explanation of Benefits.      The FTC’s argument fails because the
17
18             consumers do not provide any details in their declarations that establish a
19             basis for findings on net impression. In part, the consumers do not state
20
               what was sales representatives said to them prior to review of the Service
21
22             Agreement, how that were misled, the length of the discussion nor do they
23
               explain why the Service Agreement was inadequate to correct any
24
25             misimpression by the consumer prior to review of the Service Agreement.
26
27
28                                         80
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 81 of 86 Page ID
                                      #:9771



 1          20. The Court also finds that the Declaration of Rima Radwan provides an
 2             objective basis that also shows the consumers were not acting reasonably
 3
               when they made complaints to the FTC. Calls between the declarants and
 4
 5             service agents show that the consumers called in with issues and were
 6
               provided information about their programs. Notably, the declarants were
 7
 8             not making complaints to the service representatives but many did appear
 9             to have forgotten the terms of their Service Agreement. The Court also
10
11             notes that many of the consumers (e.g. Jamie Shelton-Larimore) called to

12             say they were cancelling services because their servicer (e.g. Navient,
13
               MOHELA) told them that Elegant was a “scam” and that they should
14
15             cancel services immediately. According to Rima Radwan and Daisy
16
               Lopez, many consumers benefitted from early cancellation because they
17
18             did received a consolidation but did not have to pay the entire amount of
19             fees for services. Based on the evidence in this record, the Court does
20
               find that the conduct of certain servicers appear to have generated
21
22             complaints against Elegant and Trend.
23
            21. The FTC has also provided unsworn complaints from consumers. The
24
25             complaints are admitted but only for the limited purpose of notice to
26             Defendants.
27
28                                         81
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 82 of 86 Page ID
                                      #:9772



 1          22. The FTC has also raised issues relating to the handling of funds by
 2             Elegant and Trend. Specifically, the FTC contends that Elegant and
 3
               Trend did not comply with the TSR Rule, which does not allow advance
 4
 5             fees to be paid unless a company has an escrow account under ____.
 6
               Elegant and Trend maintained holding or “trust accounts” and started
 7
 8             charging fees over a twelve month period while performing services.
 9             There is no genuine dispute that fees and loan payments paid to Elegant
10
11             were deposited into its trust account and remained in that account until all

12             services were completed. At that time, the fees were paid. The purpose
13
               of the TSR escrow account provision is to protect consumers from having
14
15             their funds taken as fees until all services are completed by the company.
16
               While the holding/trust accounts did not comply with the letter of the
17
18             TSR, they do comply with the spirit of the law.
19          23. The Court denies Defendants’ motion on the TSR and grants summary
20
               judgment to Defendants.
21
22
23                                 ALTERNATIVE FINDINGS
24
            24. Defendant Rima Radwan did have control over the Corporate Defendants
25
26             except RCC. However, due to her health condition, Ms. Radwan was not
27             aware of misconduct by subordinate workers and did not participate in
28                                         82
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 83 of 86 Page ID
                                      #:9773



 1             unauthorized wrongful conduct. FTC v. Publishing Clearinghouse, Inc.
 2             104 F.3d 1168, 1171 (9th Cir 1997).
 3
            25. Rima Radwan is not liable for monetary relief because she lacked “actual
 4
 5             knowledge of material misrepresentations, . . . reckless[] indifferen[ce] to
 6
               the truth or falsity of a misrepresentation, or . . . awareness of a high
 7
 8             probability of fraud along with an intentional avoidance of the truth.” FTC
 9             v. Grant Connect LLC, 763 F.3d 1094, 1101-02 (9th Cir. 2014).
10
            26. Defendant Mazen Radwan is not liable for injunctive relief because he
11
12             controlled RCC but not the other Corporate Defendants nor did he
13
               participate in unauthorized wrongful conduct. FTC v. Publishing
14
15             Clearinghouse, Inc. 104 F.3d 1168, 1171 (9th Cir 1997).
16
            27. Mazen Radwan is liable for monetary relief because he had, at least,
17
18             “actual knowledge of material misrepresentations, . . . reckless[]

19             indifferen[ce] to the truth or falsity of a misrepresentation, or . . .
20
               awareness of a high probability of fraud along with an intentional
21
22             avoidance of the truth.” FTC v. Grant Connect LLC, 763 F.3d 1094, 1101-
23
               02 (9th Cir. 2014).
24
25          28. Defendant Labiba Velazquez is not liable for injunctive relief because she
26             lacked control over the Corporate Defendants nor did she participate in
27
28                                         83
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 84 of 86 Page ID
                                      #:9774



 1             the unauthorized wrongful conduct. FTC v. Publishing Clearinghouse,
 2             Inc. 104 F.3d 1168, 1171 (9th Cir 1997).
 3
            29. Labiba Velazquez is not liable for monetary relief because she lacked
 4
 5             “actual knowledge of material misrepresentations, . . . reckless[]
 6
               indifferen[ce] to the truth or falsity of a misrepresentation, or . . .
 7
 8             awareness of a high probability of fraud along with an intentional
 9             avoidance of the truth.” FTC v. Grant Connect LLC, 763 F.3d 1094, 1101-
10
               02 (9th Cir. 2014).
11
12          30. Defendant Dean Robbins is not liable for injunctive relief because he
13
               lacked control over the Corporate Defendants and did not participate in
14
15             unauthorized wrongful conduct. FTC v. Publishing Clearinghouse, Inc.
16
               104 F.3d 1168, 1171 (9th Cir 1997).
17
18          31. Dean Robbins is not liable for monetary relief because he lacked “actual

19             knowledge of material misrepresentations, . . . reckless[] indifferen[ce] to
20
               the truth or falsity of a misrepresentation, or . . . awareness of a high
21
22             probability of fraud along with an intentional avoidance of the truth.” FTC
23
               v. Grant Connect LLC, 763 F.3d 1094, 1101-02 (9th Cir. 2014).
24
25
26
27
28                                         84
      DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL UNCONTROVERTED
                     FACTS AND PROPOSED FINDINGS OF FACT AND LAW
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 85 of 86 Page ID
                                      #:9775



 1
 2
 3
 4
                                              Respectfully submitted,
 5
 6                                            By: /s/ Stephen R. Cochell
                                              Stephen R. Cochell
 7                                            Texas Bar No.: 24044255
 8                                            2616 South Loop West, Ste 470
                                              Houston, Texas 77054
 9                                            Telephone: (346) 800-3500
10                                            srcochell@gmail.com
11
                                              Robert Bare (SBN 271131)
12                                            Bare Law
13                                            444 W. Ocean Blvd.
                                              8th Floor,
14                                            Long Beach, CA 90802
15                                            Telephone: (310) 984-3670
                                              Fascimile: (310) 320-0102
16
                                              rbare@barelaw.com
17
18                                            James D. White, Esq.
                                              Law Offices of
19                                            JAMES D. WHITE,
20                                            CA Bar # 064721
                                              PO Box 367
21                                            113 Quarter Horse Dr.
22                                            Bellevue, ID 83313
23                                            949 697 9236
                                              jdw@jamesdwhitelaw.com
24
                                              Attorneys for Defendants
25
26
27
28                                        1

          DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT MATERIAL
                            UNDISPUTED FACTS
     Case 8:19-cv-01333-JVS-KES Document 152 Filed 03/31/20 Page 86 of 86 Page ID
                                      #:9776



 1
                              CERTIFICATE OF SERVICE
 2
           I HEREBY CERTIFY that, on this date, I served the foregoing on counsel
 3
     for Plaintiff K. Michelle Grajales and John D. Jacobs, as well as the Receiver,
 4
     and his counsel through the Court’s Electronic Case Filing System.
 5
     Date: March 31, 2020.
 6                                                       /s/ James D. White
 7                                                       James D. White
 8
 9                         CERTIFICATE OF COMPLIANCE
10
           I certify that this Declaration in Support of Ex Parte Application for
11
12   Overlength Memorandum complies with Rule 11, Federal Rules of Civil Procedure
13   and the Local Rules of the Central District of California.
14
15
16
                                                          /s/ James D. White
17                                                       James D. White
18
19
20
21
22
23
24
25
26
27
28                                            2

           DEFENDANTS’ RESPONSE TO PLAINTIFF’S STATEMENT MATERIAL
                             UNDISPUTED FACTS
